Detergents
The next item is the report (A5-0105/2003) by Mr Nobilia, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation on detergents [COM(2002) 485 - C5-0404/2002 - 2002/0216(COD)].
Madam President, first of all, I would like to thank the Committee on the Environment, Public Health and Consumer Policy and the Committee on Industry, External Trade, Research and Energy, and in particular their respective rapporteurs, Mr Nobilia and Mr Purvis, for their open and constructive work on this proposal. The nature and number of proposed amendments indicates that much thought and effort has gone into the examination of the Commission's proposal. In this respect, I am sure that the public hearing organised in February - in which it was my pleasure to participate - served as a useful introduction to the very technical issues dealt with in the proposal.
The aims of the Commission's proposal can be stated quite briefly. They are accurately summarised in Mr Nobilia's report. They are as follows: first, to introduce more stringent tests for the biodegradability of surfactants in detergents; second, to expand the scope to include all four types of surfactants instead of covering just two types as at present; and third, to introduce labelling requirements to benefit the consumer and the environment.
The first two measures will significantly enhance the protection of the aquatic environment with respect to toxicity, and the third will also benefit the health of consumers with respect to allergies. In addition, the proposal brings all EU detergents legislation together in a single text to make it more user-friendly, so this is a major effort to simplify EU legislation.
Besides presenting what is in the proposal, I would also like to say some words on the wider legislative context. I do this to explain why certain things have been left out of the proposal.
In the first place, this proposal supplements, but does not replace, the horizontal legislation on chemicals, in particular the directives on dangerous substances and preparations. Indeed, detergents are not dangerous in the sense of the Dangerous Preparations Directive. We need to supplement the general horizontal legislation, not because detergents are especially hazardous, but because they are released into the aquatic environment in very large amounts. Legislation is justified even for a chemical preparation with a low hazard, if it can pose a risk to the environment through being released in sufficiently large quantities. We need a regulation on detergents to fill this sector-specific limitation in the horizontal legislation.
Legislation on detergents therefore needs to address certain specific issues, principally, of course, the biodegradation of surfactants. It is therefore important to see the proposal not as the final position on detergents, but as an instrument for bringing detergents within the harmonised area of the Internal Market, and as a tool for tackling the associated responsibilities.
This proposal provides a framework for addressing issues relating to detergents, as and when they arise. It also provides a tool for keeping the legislation up-to-date in response to technical progress and the increased understanding of, and concern for, the environment. Other issues relating to detergents that are not addressed by the proposal will, however, be addressed by horizontal legislation; for example, at the last session we had Mr Lannoye's report on Nonylphenol and the next debate today is on Mrs Schörling's report on CMRs.
Another important feature of the proposal concerns derogations for those surfactants that pass the old biodegradability tests, but fail the new tests. Derogations will only be granted for surfactants that can demonstrate, by means of a complementary risk assessment, that they will pose no risk to the environment. In no case would such a derogation be granted for use in an ordinary laundry detergent. This will only apply to specialised industrial and institutional uses where the tonnages have been declared and taken into account in the risk assessment.
The complementary risk assessment has to provide sufficient information to enable the risk to the environment to be properly evaluated. At the same time, unnecessary testing should be avoided. In this respect, toxicity testing will only be required if a Member State specifically requests it in cases where doubts remain. The testing requirements are therefore judged to be the minimum necessary consistent with a reliable evaluation, while at the same time minimising the amount of animal testing, as well as limiting the overall expense of the testing.
The Commission believes that its proposal represents an equitable and appropriate balance between the economic, social and environmental pillars of sustainable development. It will provide the high level of protection of the environment and of human health required by the Treaty, and it will do so at a reasonable cost.
Madam President, Commissioner, I do not want to use my speaking time to give a technical account of the work carried out and its significance because I believe you are all familiar with that; this is certainly not presumption on my part but an acknowledgement of the clearly prodigious efforts of the members of the Committee on the Environment, Public Health and Consumer Policy, manifested, first and foremost, in the tabling of a large number of amendments. I can only thank them for this, for there is no doubt that, over and above the general intention of introducing one's own ideas into a report, the ultimate goal is to improve the report itself and its effectiveness in the common, general interest. Likewise, I cannot fail to thank the shadow rapporteurs from all the political groups for their sensitivity and for their goodwill in drafting at least eight compromise amendments to take account of concepts, objectives and proposals.
My personal opinion, therefore, is that the product of the work of the Committee on the Environment, which is now before the House, has much broader backing than might have been expected when the Commission first submitted its proposal to Parliament. As I said before, I am not saying this out of pride but in order to give credit to all the members of the committee who have worked on the report.
Of course, we cannot claim that the report covers all aspects of the issue of detergents. We still have to analyse and express a position on a number of points. We have to decide what line to take on phosphates, for example, what line to take on the anaerobic biodegradability of surfactants, and again, what level to set with regard to the biodegradability of other components of detergents. Incidentally, it therefore appeared necessary to all concerned to set a deadline within which to ask the Commission to express its opinion on the rest of the matter. It can be said, however, that our primary objective in amending the proposal in question was to make the text and related instruments more usable, more functional and more cohesive.
This, in any case, was the line we followed in our work. I must stress that, as well as seeking to make the rules proposed more usable, functional and cohesive, we took care to pursue two further objectives. The first was to employ practical sensitivity with regard to small and medium-sized enterprises, a particularly good example of this being the establishment of the derogation, without - we trust - giving any less consideration to the need to provide ever-increasing protection of the environment, public health and animal welfare. The second, in the context of the - at last binding - labelling system, concerns the goal of increasing the awareness of consumers when they make choices, without in any way detracting from the valuable work of consumer protection organisations but, on the contrary, enhancing it.
That said, I would like to focus briefly on the fact that the regulation in question certainly does not cover all the questions related to detergents, and I am not criticising the Commission's work here but pointing out two further characteristic aspects of both this and previous provisions on detergents. The first - as I suggested at the start of my speech - is the underlying approach to the issue: the Commission took the approach of phasing in the legislation. The second, which almost justifies the first, is the need for recourse to a third body, in this case to a scientific committee, to implement the legislation.
When amending the regulation in question, we have attempted to assess the tasks entrusted to the committee and bring those considered to be political rather than technical before the House for it to study and vote on. The rapporteur and the shadow rapporteurs worked together to achieve this undertaking too. Since, however, there are both technical and political aspects - and there are - and since it is true that the work carried out in the Committee on the Environment has been productive and enjoyed remarkably broad support, then I find it difficult to understand why some of my colleagues, without wishing to undermine everyone's individual right to do so, have tabled further amendments in plenary.
In any case, in this regard, I have to say that I support Amendments Nos 47, 52, 53 and 60, which indisputably make additional important contributions which complement the current provisions. I also have to say that my feelings are essentially neutral as regards Amendments Nos 56 and 61, which merely change the position of points within the regulation itself, whereas I have to express firm rejection of the remaining amendments, certainly not - to conclude - because I disapprove of their content in principle, nor even because they partially belie the consensus expressed in committee, but because, should they be accepted, they would not achieve what is undeniably the desired objective of the text to be issued, namely providing better protection, but would compromise the cohesiveness, functionality and usability which I mentioned earlier, which is consistent with that phasing-in of the legislation that is based on the scientific approach.
Madam President, the Committee on Industry, External Trade, Research and Energy welcomes this directive. It will completely overhaul and modernise legislation concerning detergents. It is an advance for producers and consumers, as well as for the environment. We did, however, in our consideration of it, identify certain shortcomings which, I am glad to say, will be rectified by many of the proposed amendments in Mr Nobilia's report.
The Commission proposal does not differentiate between, for example, a laundry product made and marketed by an international company in large quantities for a mass consumer market, and on the other hand a niche product made in small quantities often by SMEs for specialised applications. Examples of the latter are cleaning equipment for dairies, or for operating theatres. The former can readily follow the provisions of the draft directive with its testing processes and derogation procedures, and there are always ample alternatives, but for the smaller specialised product this can be a brick wall which eliminates a useful, even a central, product. I am pleased therefore that the Committee on the Environment, Public Health and Consumer Protection has accepted the gist of our proposal for a tiered derogation procedure which such producers can invoke.
We also proposed a sunset clause so that the comitology procedure will automatically lapse after eight years and be renewed only if appropriate at that time. This is based on the procedure first introduced in the financial services area in order for Parliament to keep some measure of control over the burgeoning comitology systems which are developing in the European Union.
On behalf of the Committee on Industry, External Trade, Research and Energy I am pleased to recommend support for Mr Nobilia's report but would suggest that Amendments 5, 15, 20, 33 and 40 unduly overlap with other relevant legislation and should be rejected. Nor can we support the amendments lodged by the Verts/ALE Group at the last minute. Otherwise we can wholeheartedly support Mr Nobilia's report.
Madam President, Commissioner, I am glad that we have the opportunity today to speak on the subject of this directive - not so much out of any personal attachment to detergent issues, but quite simply because this report also shows that the European Union is moving towards abandoning the end-of-life policy and instead, to an increasing extent, seeking to develop modern and environmentally friendly products that are economically and socially sustainable. That means that we want to motivate industry to move progressively to other products and, at the end of the line, no longer to rely on the catalytic converter or on the waste treatment plant or on big exhaust systems. Instead, right at the start of the process, we want to move on to new products that are sustainable.
This directive is a forward step in terms of the internal market, because its consequence will be that many national regulations current in Europe will be harmonised, the objective being to have equal and comparable criteria for approval, and especially to ensure the removal of distortions to competition in this area too. So, Commissioner, I am very glad that you were present at the European People's Party group's hearing, and that collaboration between environmentalists and your department has developed extraordinarily well in the last few years.
This policy will benefit not only consumers, but also the environment, water policy and, above all, the internal market as well, and to that I am especially committed. There is, for example, no doubt that biodegradability must be progressively revalued. Mr Nobilia has come up with a very good proposal, and I cannot do other than endorse it. If I may, very much on the spur of the moment, consider the amendments tabled by the Greens, I do not think that all of them are wrong, but, yet again, their tendency is to enable the big players to perform these services, so that the small ones inevitably go to the wall. That is a classic example of a policy militating against small businesses, because only really big firms will be able to surmount these obstacles. As Mr Purvis has already pointed out, there is the danger that legislation like this will do precisely what we must not do by driving into a corner those whom we are actually trying to encourage to make use of niches. It is these whom we have to protect, and so a degree of tolerance must be built up.
Of course, detergents will not be the end of the story, and we have already declared war on phosphates. Every manufacturer should know that the end is drawing progressively closer, but within a fair timescale rather than overnight, enabling businesses to adjust. That is the vitally important and utterly fundamental strategy that we must pursue.
The lesson I have had to learn is that those of us who sit in this House should not get above ourselves. As a legislator, or co-legislator, I am quite incapable of prescribing from what point the labels on detergents should indicate the presence of scents. Some suggest 50 milligrams, while others propose 500 milligrams. Mr Nobilia has taken the only wise decision in saying that this would be handed over to experts. If they can come to a decision, the European directive will be aiming in the right direction.
I am shocked to learn from studies that the greatest hazards involving detergents have basically to do with our evident inability to use the right amount of them. The people concerned - and I number myself among them - seem to think that they should always put the same amount of detergent into the washing machine, with the result that, if the size of the wash varies - if, for example, it is less by weight - the amount of detergent used is excessive. There is work for us all to do here. I must admit that I have not all that often filled up a washing machine. I am keen to learn how to do it and want to motivate my wife to show me the ropes.
So this involves all of us; not just the legislator, not just industry, but the public too. We will be on the right track if we grasp that fact.
Madam President, I would like, once again, to express my full support for the Commission's proposal, which combines in this regulation the five existing directives on the biodegradability of surfactants, and to express my appreciation of the work of the rapporteur, who has helped to make the proposal more cohesive, preserving a very constructive relationship with the other groups, which means that the final product we are submitting for the vote in plenary has broad backing.
The key aspects of this regulation are health, consumer safety and the protection of and respect for the environment. The amendments retabled on behalf of my group are intended precisely to provide greater guarantees of the achievement of these objectives and of the objectives based on the three principles which are the basis for the work of the Committee on the Environment: the precautionary principle, the 'polluter pays' principle and the substitution principle. The fact that the scope of the regulation has been confined to the biodegradability of the surfactants contained in detergents does not limit the application of these principles. Indeed, I believe that anaerobic biodegradation, the biodegradation of principal organic ingredients other than surfactants and the biodegradation of phosphates should be regulated specifically, for this would complement the regulation of detergents.
Moreover, I agree with the principle that the possibility of introducing legislation on individual products should be provided for, with a view to imposing more stringent requirements in the field of safety, use and environmental protection than those already laid down by horizontal legislation. That is why we are all calling upon the Commission together to present a new legislative proposal seeking to phase out these substances or to limit specific applications within three years of the entry into force of this regulation.
Lastly, I believe that it would be appropriate to provide for a single labelling system for these kinds of products in daily use, for that would allow the consumer to recognise and the producer to promote products which are less harmful to the environment.
Madam President, I am sure all Members of the House are very happy to contribute to the Commissioner's aim of reducing the amount of legislation on the statute books, in this case by reducing some five or six directives to just one. Members of the House have been criticised by the European Environment Bureau for being less than ambitious - in particular for not insisting upon a phasing-out of phosphates across the European Union. We have, it is being said, sold out to the detergent manufacturers. Depending on the eye of the beholder a bath of hot water may be half-full or half-empty; I compare the changes proposed by the rapporteur, with cross-party support, as representing very much the half-full option. They represent a significant step forward, tightening up on requirements for the use of specialist detergents, improving on the proposals for labelling of potential allergens, ensuring that consideration is given to the development of non-animal tests and setting the basis for proposals to eliminate phosphates, taking full account of scientific evidence.
These proposals are realistic and cautiously ambitious, they improve to my mind on the Commission's draft proposals. However, I am very conscious of the need to ensure that we secure cross-party support, if the powers of this House to improve environment legislation are to be brought to bear. We can sometimes make gestures at first reading, securing major amendments for radical reform, but they matter not at all if we cannot get agreement at second reading, if we cannot secure that qualified majority; and to make progress we need to take account both of our ambitions for the environment and of legitimate concerns for industry. On the day after we voted for the enlargement of the European Union, I am very conscious that this is going to be more difficult as time passes. We are at serious risk of having to move at the very slowest pace of the slowest Member, unless we can bring the House together at every opportunity.
My biggest concern at the moment is that we have an increasing number of Member States who are simply failing to comply even with the legislation we already have on the statute books. In the United Kingdom there are currently nine environmental directives which should already have been transposed since the Commissioner came to office, not one of which has yet been put into practice. Ministers are going to the Council of Ministers, signing their names to documents agreed after co-decision and then simply not keeping their word. Playing the system, breaking the spirit of the rules.
The problem therefore is not whether the bath of hot water is half-full or empty, but that too many Member States are not putting the plug into the bath in the first place. That should be the number-one concern, not only of the European Environment Bureau, but also of those who care in this House and in the Commission about ensuring that we move forward together to improve Europe's environment.
Madam President, I would like to express a word of thanks to the Commissioner. It is very good to simplify the legislation, from five pieces of legislation to just one. But the Commissioner has also said that this is good for the Internal Market. This is unfortunately not so, because the Internal Market has to contend with very different things. Germany, Italy and a number of other countries have banned phosphates in detergents. In some other countries, such as my own, there is a voluntary ban. In other countries again, in particular the Scandinavian countries, the phosphates are eventually removed in the waste water purification system. In Southern Europe, and unfortunately in Eastern Europe as well, phosphates are permitted. You cannot therefore say that this is good for the Internal Market.
All the groups have however reached a compromise on eight points and this is one of them. I am very happy about it. We say to the Commission that they must take another good look at the scientific evidence which shows that phosphates do indeed cause a problem, not just in the classical detergents. There are after all sufficient alternatives to them. This was the big problem of 30 years ago, that all those detergents contained far too many phosphates so that soap found its way into the rivers everywhere, causing foam and green algae. That problem has been overcome. Now however we have tablets for the dishwasher, which did not exist 30 years ago and which still contain very many phosphates, even in those countries that have now banned phosphates. This is why I have associated myself with the compromise. Take another good look and give the industry three years to come up with alternatives. It really can be done. It proved possible for the ordinary detergents, so it must also be possible for these dishwasher tablets.
Then there is another problem. It is utterly ridiculous that dangerous substances, carcinogenic substances, are permitted in detergents! I am glad that the majority of this Parliament will very probably shortly be declaring itself in favour of them no longer being allowed in ordinary, everyday consumer products that everyone uses. Of course we are running ahead of the legislation on chemistry that is still to come, but it is not our fault that the Commission has waited so long to table this legislation. Indeed, we still do not have it and we are hoping across the whole Parliament, in all the political parties, that the Commission really will table this new legislation before the summer.
Finally, on the subject of odours. Substances that cause allergies, not in everyone, but in certain people who cannot resist them, simply have no place in detergents. Okay, that is not what we have decided. What we have decided is that the detergent manufacturers must state very clearly that these substances are present. This gives people the choice of using them or not and will probably in any event lead to the big detergent manufacturers not putting them in any more.
Madam President, the rapporteur, Mr Nobilia, has once again proven that complicated technical issues can attach to an everyday subject such as detergents. In short I approve of the line that the rapporteur has set out. If we wish to assess detergents with a view to trade and use, we must look in particular at their environmental and health effects.
An exemption for the restrictions to trade and use can be granted if we are considering necessary applications for which no safer alternatives exist. With this provision we must however ensure that the volume of sale and use across the territory of the entire European Union remains at such a low level that there is no threat to the environment and health.
Another important point concerns phosphates. In some Member States they have already been banned. An EU ban is rather premature at the moment as far as I am concerned, but does require serious consideration. If there are other aspects for which Member States have laid down stricter legislation, these Member States should not be forced to amend their legislation.
Finally, I want to express my approval to the rapporteur regarding labelling. For lay people it is indeed often incomprehensible and confusing. Simple texts on products that have been approved following rigorous evaluation must be sufficient. If the curious consumer wishes to know more, they must consult the manufacturer by way of the latter's web site and by telephone.
Commissioner, this proposal for a regulation, which is designed to simplify existing legislation, is entirely within the framework of sustainable development, quite simply because it concerns an environmental issue, an issue which might also be related to public health and consumer policy. Furthermore, this clearly shows the links between these three competences or areas. It is also, however, an issue relating to the internal market, and - as Mr Florenz so clearly described - all the economic consequences of this kind of decision are thus evident. This is therefore an environmental problem since it involves exerting pressure on the various players concerned in order to significantly reduce the use of detergents, which, when excessive, has harmful consequences for water.
It is also a matter of public health. Are we, in fact, really measuring the consequences for human health of water pollution caused by waste rinsing water containing detergents? We all want to significantly reduce the quantities used and the toxicity of the various ingredients in detergents. However, we need to set objectives in this area that are ambitious yet attainable. There, too, consumer policy is concerned, since it is up to consumers, in other words each one of us, to rationalise our use of detergents. This is achieved, in particular, simply by reducing the quantities used and using products more efficiently. In order to do so, consumers must be given access to better information concerning instructions and conditions of use, and genuinely become aware of their great responsibilities in this area.
Efforts have already been made at this level by companies in the sector, by means of codes of good practice or the organisation of campaigns to increase public information and awareness. These actions, however, are undoubtedly still insufficient in relation to the environmental issues at stake here and current results. That is why I support the rapporteur, Mr Nobilia, in this field, as he goes further than the Commission.
While conscious of the need to respect trade secrets, naturally - we sometimes address areas that could be sensitive - we would like to request further information. We would like all possible information to be sent immediately to the medical staff, who could be under obligation to respond and take decisions in this field. Of course, I would point out that the medical staff are also bound by professional secrecy. It is essential to continue research in this sector in order to find substances that are equally effective in terms of hygiene but less harmful to the environment. We need to find products that are more biodegradable.
More specifically, with regard to the issue of animal experiments - we have already spoken about this enough in this House, amongst other occasions, when we had to decide on the cosmetics issue - we should encourage the use, wherever possible, of in vitro testing methods and other alternative methods. The various actions taken must, of course, be carried out in full consideration of European legislation, including the legislation we are preparing in the field of chemical substances, in order to adopt coherent policies.
Madam President, I welcome this proposal. It is time that we did something on detergents as there is a major problem associated with detergents and their impact upon water quality across Europe. Throughout our water systems, our great rivers and even down to the sea we see the effects of these substances being pumped into the environment, on a daily basis. I therefore welcome the proposals extending the testing on biodegradability, making biodegradability regulations stricter generally and requiring clearer labelling and information. All of this is good, as it simplifies and clarifies the administrative procedures in the proposal. Indeed, the rapporteur and the shadow rapporteurs have worked well together to come up with a package that is worthy of the support of this House.
I would ask one question, however. Has enough been done, in particular with regard to the issue of phosphates? Phosphates are the key question buried inside this proposal. Phosphates are the trigger and often the clear cause of eutrification in many different waters across the European Union. We know that detergents are a major source of phosphates. Taking phosphates out of detergents would probably bring down the level of phosphates in our rivers, lakes and oceans to the point where we would not have to be concerned about the problem of eutrification again. This proposal does not fully address that question. We may have to revisit it in future. We cannot leave it for another day. If we do, we will see that as a consequence of development in eastern and central Europe, there will be a continuing problem of eutrification caused by phosphates in rivers across the whole of the Union.
If there is a problem with this proposal as it stands, we have not done enough on phosphates. We must act on that issue.
Madam President, it has been quite an adventure producing this report. Like my fellow MEPs, I am of course very pleased that we are obtaining a directive that tightens up the rules on detergents, because this is something that is definitely needed. It might nonetheless be questioned, as it was by the previous speaker, whether it is sufficient. My answer is that a much more stringent statement than the one that has now emerged would of course have been desirable. It is mainly regarding two points that I think the amendments we have tabled may be of great benefit: environmental labelling, covered by Amendment No 48; and the threshold value for biodegradable substances, covered by Amendment No 55. The demand for biodegradability definitely constitutes an important part of this legislation, but the requirement should be for this to be laid down in an actual article rather than in an annex. That would also be appropriate in the light of the codecision procedure and the European Parliament's influence on legislation.
The Commission's proposal states that if a surfactant passes the test for ultimate biodegradability, no further tests shall be required before the substance is released onto the market. I do not believe that that is enough. The fact that a detergent has passed the biodegradability test does not make it impossible for it to have generated other metabolites that are difficult to break down and that can cause very major problems for the environment. Swedish studies have shown that detergents contain more and more chemicals and other ingredients, such as they have not contained before. It is therefore not enough just to examine biodegradability.
Just a few remarks on labelling, which is something I advocate. Consumers must be able to choose. Sound environmental choices, stoutly defended by the Swedish Association for the Protection of the Environment, have led to our having, I believe, absolutely the safest detergents now being bought and sold in the world. It is consumers who, through their choices, have given impetus to this development. I therefore want you to vote in favour of Amendment No 48.
Madam President, I would like to congratulate the rapporteur on the high quality of his work and on his resolve to reintroduce into the text of the regulation Article 174 of the Treaty on environmental policy. A regulation, in particular in this field, must not be limited to ensuring the free movement of detergents within the internal market. In a word, Article 95 of the Treaty must not take precedence over prudent and rational use of natural resources. That would be to lose all sense of proportion.
The new regulation introduces many benefits. I shall only mention two. The improvement in labelling that guarantees consumers the most specific information possible due to clear, readable labels. The restriction of the use of dangerous substances known as surfactants, which are harmful to the environment as they are hardly biodegradable at all and are dangerous in terms of public health for those who handle these detergents on a daily basis. I am thinking in particular of carcinogenic, mutagenic or toxic substances that are known to be harmful.
This report also raises the question of banning animal testing. My position on the subject remains unaltered. I am in favour of banning animal testing, provided, of course, that reliable alternative tests are available, in particular with regard to metabolites. We must avoid repeating the mistake made in revising the directive on cosmetic products, which banned such tests without ensuring that reliable alternative methods exist.
With regard to derogations, the Member States alone must control marketing authorisations. On this point I agree with the rapporteur's approach. We must also take care not to wrong small and medium-sized enterprises (SMEs) in a detergent market dominated by four or five heavyweights, for which this new legislation will not cause any particular problems. On the other hand, SMEs that produce small quantities of specialised detergents, known as industrial and commercial products, operate in a niche market. It will be extremely difficult for these companies to comply with the standards.
Madam President, Commissioner, ladies and gentlemen, we are now looking at a Commission proposal for a regulation, seeking the revision and updating of legislation on detergents, in line with a trend that has been in place since 1973. The proposal is also intended to contribute to the free movement of detergent products on the internal market.
I congratulate Mr Nobilia on the report he has presented to us, which I fully support. Like Mr Purvis, the draftsman of the opinion of the Committee on Industry, External Trade, Research and Energy, whom I wish to take this opportunity to congratulate, I believe that this regulation represents progress for both producers and consumers of detergents. I wish, however, to make a few comments on two issues that I consider to be extremely important and on which I tabled proposals for amendments in the Committee on Industry.
First of all, I welcome the fact that the preamble to the regulation expressly acknowledges the need to undertake an evaluation of issues concerning phosphate content and the biodegradability of detergents and establishes the Commission's duty to inform Parliament and the Council, within three years, of the results of this evaluation. We will consequently be in a position to assess the future need for regulation in this field. The second issue, which was unfortunately not adopted in committee, concerns the obligation on manufacturers to provide any health care professional with a datasheet listing all the ingredients of a detergent.
In this area, I think it is crucial to allow Member States, on the one hand, to appoint the body or bodies responsible for receiving this information and, on the other, to take the necessary measures to ensure that the bodies and health care professionals charged with receiving this information provide the necessary guarantees of confidentiality. This information can only be used when there is a medical need to take preventive and curative action, in particular, in cases of emergency, with the Member States being responsible for ensuring that this information is not used for other purposes.
Information on preparations is extremely sensitive and can only be passed on to bodies or health care professionals bound by the duty of confidentiality. Furthermore, such information must be used exclusively for the purpose of treating sick people.
Madam President, I too think that this is a good proposal. It is important for us to guarantee free movement for detergents, but I think it is still more important that the detergents we put on the market should damage neither the environment nor people's health and that, as consumers, we should always know the nature of the everyday items we buy in the shops. I am able to support the proposals concerning bans on the use of carcinogenic and other poisonous substances in detergents, and I am also able to support the supplementary proposal to the effect that the ban should include those chemicals that are difficult to break down, together with hormone-disturbing chemicals.
I agree with the rapporteur that those Member States that have implemented restrictive rules governing the use of phosphates in detergents must be able to uphold these rules, and I think it is important for us now, at EU level too, to address the issue of phosphates.
Where labelling is concerned, it is naturally important for us, as consumers, to be provided with information about the characteristics of substances included in detergents, including substances that cause allergies. With regard to the system of EC environmental labelling, I would point out that these substances are covered by this system, but apparently not all manufacturers think it worthwhile participating in it. To a large extent, they use their own labels, and I am therefore able to support Amendment No 48, based on the idea that, if other environmental labels are used, it must be stated in what way they differ from the EC's official environmental label.
Finally, I would say, on the subject of animal experiments, that I am fully able to support the amendments designed to restrict animal experiments. To the extent that there are any alternative methods at all, we must naturally try to use these and, ultimately, I also think we should put pressure on industry and manufacturers to develop alternative methods in those cases in which these still do not exist, so preventing as many animal experiments as is humanly possible.
Madam President, I, too, find the proposal disappointing. It is actually high time that carcinogenic substances were done away with. The removal of phosphates is in fact a necessity, and it is a tragedy that we have not succeeded in bringing it about. Moreover, when it comes to phasing out, the Regulation lags far behind other provisions, such as, for example, the water framework directives. Labelling is only an initial step. Although the highest priority must of course be given to freedom of choice, my criticism is that too little attention has been paid in this debate to examining the causal links between allergies, sensitivity to chemicals, and exposure to chemical substances. This Regulation does too much about the effects on water and far too little - hardly anything at all, in fact - about any exposure assessment covering consumers and those who work in the production process.
Let me conclude, Commissioner, by putting a request to you. We were too late in submitting an amendment, but I ask you to consider it all the same. We know that a number of companies are already adding bitter constituents to washing-up liquid in order to prevent children accidentally drinking them. There are still far too many deaths as a result of children drinking washing-up liquids or cleaning fluids. I ask you to give consideration to this, even without an amendment on the subject, and to look into the possibility of asking firms to add bitter constituents in order thereby to reduce the number of child deaths.
Madam President, this report is a fine example of cooperation that extends across the borders of political parties, and my thanks for that go to my colleague, Mauro Nobilia. I myself have been happy to follow the line taken by my own group's shadow rapporteur, my colleague Karl-Heinz Florenz. Good work from a man who has admitted he has only used a washing machine twice in his life. Quite a good, balanced report is thus taking shape. This might perhaps sounds unnecessarily solemn, considering that we are talking about washing detergents, but when you think about the effects on the environment, this everyday matter is important.
We are now making reasonable technical progress so that the use of detergents might constitute as small a burden on the environment as possible. Less attention, however, has been given to the role of the user of detergents. I believe consumer behaviour in the future will have the most significant impact on the environmental load caused by detergents. It is not enough to choose a packet with an environmental label off the shelf: people also have to be able to use the product correctly. That is not as easy as it sounds, though.
Firstly, how much to use depends on the hardness of the water. This may differ many times over between the hardest and the softest water areas. Of course, though, it would be very frustrating to produce many different kinds of package according to how hard the water is. The amount of laundry and how soiled it is also affects dosage. What is now given in Annex VIII, although improved by the Committee's amendment, is still too approximate in this regard. Averages are not an adequate solution when just the right amount is crucial from the point of view of the consumer and the environment.
Another factor that makes the problem of correct dosage harder is the growing market in concentrates. It is more difficult to decide on dosages for concentrates if you are used to using greater amounts. There would be many advantages to the environment and the consumer, however, in using concentrates: there would be fewer packages in existence and significant sums would be saved in transportation costs. For this reason we should indeed support the switch-over to concentrates, but only if the consumer knows how to use them correctly.
Although the directive on advice to consumers is only half complete, I think that detergent manufacturers could voluntarily increase consumer awareness and so also reduce the burden on the environment. The national consumer authorities could likewise run campaigns giving guidance to users of washing detergents. I hope that will happen. They literally cannot wash their hands of this matter now.
Madam President, cleaning products are necessary, but they are also a source of pollution. Things can be cleaner and we must show the political will for this today. I should first like to extend my sincere thanks to Mr Nobilia and the shadow rapporteurs. They have done good work in improving the Commission's proposal. As far as phosphates are concerned however there is still much to be done. There are four points I should like to make.
Firstly, we must provide for valid and adequate research to close the knowledge gap. Toxicity tests are desirable and cannot be skipped. Amendments to this effect are in keeping with the policy to eliminate the lack of knowledge about chemical substances.
Secondly, the criteria must be clear. A degradability of 60% in itself is not enough. It is of course a matter of what the remainder contains. This remainder must not in any event contain any highly persistent or hormone disrupting substances. Amendment No 49 from the Group of the Party of European Socialists is very clear in this regard.
Thirdly, it must be clear that exceptions are only permitted under very strict conditions. It must of course be a question of industrial use and total sales must not constitute a threat to the environment or public health. The environmental benefit must also be demonstrated. Exceptions can only be made if the environment and of course public health are served. It must also be clear that under no circumstances may economic criteria come into play. Amendment No 47 is therefore far clearer than the other texts.
Finally, there must be clear, honest and transparent information available. No misleading green labels, but honest information. The manufacturers must as far as possible associate themselves with the European environment mark. The European environment mark must in any event be a benchmark. That is the only way to create clarity for consumers.
Madam President, when we came in this morning there was a distinct smell of cigars in this Chamber. For a moment I thought that this was some new ingredient that was being demonstrated in the detergents which had been used to clean the Chamber overnight. I suspect it is more to do with compliance with the parliamentary clean air directive, as opposed to the parliamentary hot air directive which very often informs our debates.
However, it is detergents we are discussing this morning and we should remember, as Mr Florenz reminded us, what that industry is made up of: in particular, in the specialist area - the non-domestic area - some two-thirds of that area is produced by small firms employing some 20 000 people throughout the European Union. That is why everyone is right to congratulate Mr Nobilia, our rapporteur, on the skilful way in which he has struck a balance between environmental concerns, consumer choice and information and the industry's interests, so as to come up with a proposal that we can unite behind here today.
I congratulate him on the skill with which he has negotiated the eight compromise amendments that were passed in committee. These address a number of areas, including the complementary risk-assessments for surfactants that fail the ultimate biodegradability tests, so that a tiered approach can take into account exposure and risk. He was also right to tighten the Commission's wording regarding access to detailed ingredient lists for medical staff, ensuring not only access for medical professionals, but also confidentiality of data. He was right to bolster consumer access to information, ensuring that full lists of substances added to detergents are readily accessible to consumers.
Then we had the compromise on phosphates. I am incorporating a number of our amendments, including my own. I am sure he was right that we should ask the Commission to examine the arguments and come back with a proposal within three years. The arguments deserve careful attention, but we must also be aware of the benefits of phosphates. We know from our Scandinavian colleagues that, provided there is good water and sewage treatment, phosphates can result in lower volumes of detergents being used and also lower water temperatures being necessary. I do not know, Madam President, whether you are one of the many who now use the tablet form in washing machines, but there has been a movement towards tablets containing phosphate, which can improve the efficiency of use.
One should recall the research from both Sweden and the Netherlands. The Stockholm water authority found that with phosphate substitutes there were on average ten times more suspended solids in their effluent, leading to a substantial increase in sludge; whereas phosphate products were found to be less damaging in terms of eco-toxicity towards micro-organisms. Research by the Dutch Institute of Environmental Sciences showed that use of phosphate-free detergents resulted in no improvement in surface water quality and led to eutrification worse, in many cases, than that experienced when phosphate-based detergents are used. The reason for that is that the alternatives were found to be so toxic that they killed the vital zooplankton that feed on algae and phytoplankton in naturally balanced fresh water.
We have here a sensible proposal. I do not accept the amendments tabled by the Green Group, which go too far, not least on the somewhat absurd eco-labelling proposals. This is a measure we could have taken through in one reading. I wish it well and again congratulate our rapporteur.
Madam President, ladies and gentlemen, I believe that the regulation currently under debate is an extremely important regulation which is urgently needed. I also believe that Mr Nobilia - whom I congratulate - has done an efficient job, as Mr Bowis, who spoke before me, has said, displaying great sensitivity, and that the result is positive for all the parties concerned.
I believe that it is extremely important that we realise - and of this I am absolutely convinced - that much more still remains to be done on environmental issues. I know that the European Union is the driving force in this matter, although phosphates, for example, have already been banned in a number of countries for some time. Italy is one of these countries, and while I was a member of the Italian parliament, when I was actually on the committee responsible, I helped to draw up legislative texts to that effect. I believe that the other countries, who have not yet adopted legislation to this effect, should align themselves as fast as possible, not just in order to employ and display greater sensitivity but so as to ensure that there is greater focus on environmental requirements and, moreover, to provide the consumer with more information.
I do not agree with some of the objections raised in the House, including those raised by a Member from the Green Group, which, as usual, whenever it is not the instigator of proposals, sees only the negative points - a half-empty glass, so to speak - and not the positive points. I, however, feel that this regulation contains ever so many positive points, indeed where all parties are concerned, and, in my opinion, the question of toxicity tests is already addressed in the directive on hazardous substances, and so it is not necessary for those provisions to be duplicated in the regulation.
I would now like to turn to a question that has recently been raised by a number of experts and scientists: the increase of hormonal substances in our waters and the significant effects on the aquatic fauna, with fish changing sex and finding it difficult to reproduce. I believe this is a matter which warrants more attention in the future. Lastly, I feel that knowledge in a range of areas is necessary in order to be qualified to give an opinion on these matters. Just knowing how to use the washing machine is not enough. They affect all consumers, and, even though this regulation is somewhat technical in nature, it ultimately concerns all consumers, in other words all the people of Europe.
Mr President, I have listened with great interest to the debate and taken note of the different concerns expressed. Perhaps I could group the questions around six groups of amendments on which I can comment one by one.
Firstly, a number of the amendments seek to improve the wording of the Commission's text and can be accepted. I will enumerate them later.
Secondly, a number of amendments have a link to other legislation. As regards animal testing, the aims of the Commission and the Parliament are the same. It is on how such aims are to be reflected in the legislation that we differ. The Commission cannot accept amendments that introduce policy statements that go beyond the scope of this proposal. Many substances and preparations are already adequately regulated by the horizontal chemicals legislation. It is unnecessary and undesirable to refer to them again in the detergents legislation.
Thirdly, there seems to be a desire to bring forward measures on phosphates, anaerobic biodegradability and organic ingredients other than surfactants. The Commission is of the opinion that these are matters where the urgency for action is not so great as to preclude the establishment of a firm scientific base for legislation. The extension of biodegradability testing to all substances and preparations at this stage would be a disproportionate and unjustifiable measure. I will come back to phosphates later.
Fourthly, on labelling - detergents legislation is supplementary to the horizontal chemicals legislation and must therefore be compatible with it. Cosmetics and detergents need to be, and are, separately legislated for. The comparison between a washing-up liquid, which is a detergent, and a chemically similar shampoo, a cosmetic, is a tempting one to make, but it is an exceptional case. No surfactant in an industrial detergent would ever be used in a cosmetic and no cosmetic surfactant would be of any use in a laundry detergent, let alone in an industrial detergent.
The purpose of the ingredients data sheet is to provide information to those who need it, e.g. doctors who treat patients suffering from allergies. Manufacturers have a legitimate interest in ensuring that confidentiality is maintained. Member States also have the right to request ingredient information from manufacturers for use by their poison centres.
Fifthly, on derogations. The introduction of a lifetime limit for manufacturers for submitting the additional data requested by the Member States is a good idea. According to our legal experts the criteria for refusing derogations must be explicitly stated in the text, otherwise a decision to refuse a derogation may not be enforceable in court. A minimum data set is necessary to evaluate the request for derogation; this is what we have specified in annex IV; if, in addition, further data is required by a Member State for an evaluation, it can request as much or as little as is needed. In this way we provide for a tiered approach.
Finally on phosphates. The Commission has promised in Recital 31 to take action on phosphates if there is a solid scientific basis for doing so. The Commission's priority in this matter is to establish a sound scientific basis for action at Community level. There is no urgent need at EU level on this matter.
Those Member States that feel particularly vulnerable to the environmental effects of phosphates have already taken national measures. In some cases this was done many years ago and the situation in those countries has stabilised. Any action at EU level needs to demonstrate clearly the added value of the present situation.
We hope to have a definitive opinion from the Scientific Committee on Toxicology, Eco-Toxicology and Environment on phosphates in detergents before the end of this year.
Finally, I would like to say that the Commission can accept in whole or in part amendments 2, 4, 8, 17 to 19, 22 (partly), 27 (partly), 34 to 37 - but only a part of amendment 37 - and 53. The Commission can accept in principle amendments 3, 21, 31, 45, 46 and 52. The other amendments are not acceptable to the Commission.
Thank you, Mr Liikanen.
The debate is closed.
The vote will take place at 12 noon.
The next item is the recommendation for second reading (A5-0099/2003), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council Directive amending, for the twenty-fifth time, Council Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (substances classified as carcinogens, mutagens or substances toxic to reproduction - c/m/r) [15703/2/2002 - C5-0013/2003 et 15703/2/2002.REV 2 COR 1 - C5-0013/2003/COR - 2002/0040(COD)] (rapporteur: Mrs Schörling).
Mr President, Commissioner, ladies and gentlemen, this draft Directive seeks to amend for the twenty-fifth time Council Directive 76/769/EEC relating to restrictions on the marketing and use of certain dangerous substances and preparations. Existing chemicals legislation states that, as soon as a substance or preparation has been classified as carcinogenic, mutagenic or toxic to reproduction, it must be included in this annex and not released onto the market. This proposal applies to 44 new substances which must be added to this list. I believe we are all agreed that that is a very good thing that this be done and that we must of course adopt the proposal to add these substances.
When Parliament debated this matter for the first time, we considered that there were two deficiencies in existing legislation that we very much wanted to remedy. We believed that we did not need to wait for the new chemicals legislation and wanted, for the sake of public health, to make amendments more promptly.
The first deficiency was that the use in consumer articles of CMR substances - carcinogens, mutagens or substances toxic to reproduction - was not prohibited. Articles of this kind include flooring, toys and textiles such as we come into contact with every day as consumers and which cause us genuinely to become exposed to these chemical compounds. We therefore wanted a ban. The second deficiency led to our naturally wanting a ban on the use of CMR products in cosmetics.
The Council has since rejected Parliament's amendments. Where cosmetic products are concerned, our proposal has however been accepted. At a conciliation, it was agreed to ban category 1 and category 2 CMR substances in the cosmetics directive when the seventh amendment was made. It can therefore be stated that Parliament's proposal concerning cosmetic products has been accepted.
When it came to consumer articles, there were three main reasons why the Council wanted to reject Parliament's amendments. Firstly, it believed that there were no relevant scientific evaluations or risk assessments. In fact, risk assessments have actually been carried out. There has also been a proposal from the Commission to the effect that, since the use of chemicals by consumers cannot be controlled, safety can only be ensured by prohibiting the general use of substances and preparations that are carcinogenic, mutagenic or toxic to reproduction.
In the committee's and my own view, there is no reason not to make the same assessment in connection with the use of consumer articles. The argument does not, then, hang together in this respect.
Secondly, the Council referred to the fact that we are concerned here with a very large and unspecified number of products. As I see it, that is a completely baffling argument. It should be exactly the other way around. If there are now so many products containing, for example, carcinogenic substances, there is surely genuine reason to take action instead of merely saying that, because there are such a lot of products, nothing can be done.
Thirdly, the Council stated that this issue will be addressed in the context of developing the new chemicals policy. That is very commendable, and I am really pleased about it. I believe that the proposal it may be possible to put before Parliament some time in June concerning the new chemicals legislation will also take these products into account. It will, however, take a very long time before that legislation comes into force, so it would have been helpful to have obtained this amendment at the present stage.
Now, at second reading, it might have been imagined that we should have tabled the same amendment. I have chosen, however, not to do so, and my colleagues in the committee were of the same view. We brought debate of this matter to a head when the twenty-third amendment was adopted following Mr Nisticò's report. The same debate was conducted then, and it did not actually lead to anything. I have therefore chosen to recommend to Parliament that, on the grounds that we have had our proposals concerning cosmetic products accepted, it adopt this second-reading recommendation concerning the Council's common position. We have come to the end of the road where the proposals relating to the second type of product are concerned. We must accept matters as they stand.
Mr President, first of all I would like to thank the Committee on the Environment, Public Health and Consumer Policy, and in particular its rapporteur, Mrs Schörling, for her very constructive handling of this proposal. The aims of the proposed directive are to guarantee the free movement of chemical substances and preparations and to improve health protection and consumer safety by prohibiting the placing of CMR substances on the market for use by the general public. The proposed directive will accordingly introduce harmonised rules throughout the Community.
On 12 February 2002 the Commission proposed a directive which would update the existing list of CMR substances banned for consumer use by adding 44 further substances. By covering substances and preparations (such as glues, household cleaning products and paints) the Commission's proposal addresses the situations most likely to lead to exposure of consumers. This is the fifth time that the Commission has proposed such an update of the list of CMR substances. If risks of CMR substances in articles are identified, such uses are restricted separately on a case-by-case basis founded on risk assessment.
To conclude, the Commission believes that its proposal not only provides for the protection of consumers' health, but also preserves the internal market by the introduction of harmonised rules. I would therefore ask for your support for the adoption of this important measure.
Mr President, on behalf of the Socialist Group, I welcome and support this proposal.
It is a step forward that 44 new substances recognised as CMRs have been added to the list of banned substances and are going to be removed from products and other uses within the Union. It is certainly a step forward in the protection of human health.
The question of cosmetics now appears to have been resolved and we can express ourselves satisfied with that agreement. Again, that is a significant step forward for the health of cosmetics users.
As regards the question of chemicals in products, I accept the view expressed in Parliament's report that we should start to look very closely at this issue. However, I agree with the Commission that this issue has much wider implications than simply controlling 44 chemicals in our existing proposal and their potential dangers. It is now clear that this issue is going to be addressed in the new forthcoming chemicals policy. We can therefore express ourselves satisfied that we have made good progress on this proposal and we can look to pick up the issue of chemicals in products, and a range of other issues, when we address the chemicals policy proposal that we understand the Commission will be publishing for wider consultation on 7 May. I expect we can start work on that in the autumn of this year.
Therefore, on behalf of the Socialist Group, I commend this proposal and its results to the House and look forward to continuing our constructive dialogue and work with the Commission.
Thank you, Mr Bowe.
The debate is closed.
The vote will take place at 12 noon.
The next item is the Commission statement on the crisis on the international coffee market.
Mr President, the Commission is well aware of the difficulties posed by the fall in world coffee prices for the many farmers in the developing world who rely on coffee for their livelihoods. They have received proposals from Member States and NGOs for action to deal with this crisis.
We are currently supporting initiatives in the context of the International Coffee Organisation, the platform for dialogue between the coffee-exporting and -importing countries, in both the public and the private sectors. We are supporting the ICO coffee resolution 407 and requested the European Coffee Federation to conduct independent monitoring.
We have also taken up the issue of ICO membership with the United States. As proposed by the General Affairs and External Relations Council on 19 November 2002, we have requested the ICO to undertake a worldwide comparative analysis of coffee growing areas. In the ICO, this initiative is greatly supported by the coffee producing countries.
In fact the problem is not just coffee. It concerns many other commodities and commodity-dependent countries. We should therefore not look at coffee as a stand-alone issue. We are in favour of a long-term and coherent strategy to address the problems of commodity-dependent countries, building on extensive ongoing efforts. Falling and volatile prices are indeed a major threat to the sustainable development of some of the poorest countries in the world.
The long-term solution is twofold: since traditional commodities remain the major source of employment, income and foreign exchange for many developing countries, efforts must include making the traditional commodity sectors more competitive. On the other hand, alternative non-traditional product chains must also be developed.
Two recent communications from the Commission, on rural development and on trade and development, provide a clear policy framework to address the problem of commodity dependence. In view of this we are not yet convinced that there is a need for a separate communication on the issue, as some have been suggesting. We are currently finalising an analytical working document on the major challenges relating to commodities. Several of the issues in the European Parliament resolution are being analysed. Following discussions on this analytical working document, we will judge the need for a separate communication.
There have been calls for action on trade policy. However, there is limited room for manoeuvre. Most coffee-dependent countries are least developed countries or part of the ACP group. With the Everything But Arms initiative, the Community has opened up all markets to the least developed countries, and we will seek to get other countries - developed and developing - to follow our example. ACP countries also have very high levels of access to the EU market under existing agreements, and access will increase under the Cotonou Agreement.
However, market access alone is not enough. To improve the competitiveness of the coffee sector and broaden the export base in developing countries, we also need to support the full integration of commodity issues into the long-term development strategies of the developing countries. As mentioned in the EP resolution, efforts should include support to producer efforts in diversification, organisational strengthening and tapping into niche markets. Future economic partnership agreements with the ACP, as well as comprehensive and coherent development assistance, would be very helpful in supporting the implementation of the strategies.
Direct intervention in commodity markets through price support or stock destruction does not offer a sustainable solution. Furthermore, the Cotonou Agreement includes a facility which can be used to mitigate the adverse effects of fluctuations of ACP countries' export earnings - the FLEX system. Countries whose export earnings are being hit by falling prices of coffee or other commodities can apply for compensatory financing under this measure, and some have already done so.
The Commission remains open to proposals for action from all actors. We will attend the forthcoming ICO/World Bank round table and the subsequent ICO/Council meeting in London, and look forward to a positive and constructive discussion that will improve the situation of coffee farmers and labourers in developing countries.
Mr President, I want to thank Commissioner Liikanen for his introductory speech. Just as he says, the price of coffee has fallen dramatically in recent years. We now have the lowest real price in decades, and it does not seem especially likely that prices will increase in the foreseeable future. The price of the raw material itself is at present approximately just one per cent of the price on the market. An ordinary coffee planter in Tanzania or Kenya earns at best a few euros per week. That means that he or she - it is often women, by the way, who work on the coffee plantations - would have to labour for a week or more in order to afford a single cup of coffee in a bar here in Strasbourg.
Until the end of the Cold War, prices were reassuringly maintained. You could survive on planting coffee. Developments in recent years have, however, been devastating. Competition has become tougher. Just one of many reasons for this is that the World Bank has helped new countries outside Africa to organise large-scale coffee planting. As so often, subsidies - however important they may appear in individual cases - have dealt a blow to prices and, in that way, damaged the prospects of survival for millions of small coffee planters, especially in Africa.
The collapse in coffee prices has led to a major crisis for tens of millions of coffee planters in dozens of developing countries, where coffee is not only an important source of jobs and income in the countryside, but also of currency income.
One problem in this connection - also addressed by Mr Liikanen - is that cultivation is too often unbalanced, and this naturally exacerbates the consequences of the crisis. As long as small coffee planters are dependent upon just a single crop, their economic situation is, and will remain, incredibly precarious. It would therefore seem incredibly important to diversify production, and there are opportunities for doing this that have not been made use of. This presupposes, however, the adoption of a comprehensive approach to the system of cultivation. I shall not attempt a more detailed scientific analysis, but allow me to give an example. The coffee bush cannot at present be used for animal feed. It contains caffeine, which animals cannot tolerate. What is interesting, however, is that it is possible to cultivate excellent, nutritious mushrooms from the remnants of the coffee bush. These mushrooms, for example shitaki mushrooms, are of high nutritional value and produce a much higher price per kilo on the market than coffee does. Once the mushrooms have done their job and soaked up the caffeine, the remnants may be used as animal feed. Suddenly, the indigent coffee planter has several different sources of income and more work opportunities.
Worthwhile projects are under way at present, for example in Colombia, to promote a broader view of the cultivation system. As everyone without exception will surely appreciate, this presupposes, however, knowledge derived from a variety of research disciplines and not a one-sided focus upon a single crop.
In common with Commissioner Liikanen, I too do not believe there are quick and simple solutions. The issue must nonetheless be addressed, and this must happen immediately within the framework of the whole Doha process and, above all, within the framework of our continued cooperation with those countries within our immediate purview.
As our resolution intimates, a long list of measures may be taken in the short term, especially to help those coffee planters who have ended up in this very problematic situation. It should be possible to make use of the major surpluses within the European Development Fund to step up our efforts in the field of rural development - rural development that would then become more diversified in form than it would by focusing solely upon individual crops. Through dialogue with the big coffee producers and retailers, it should also be possible to ensure that better wagers are paid to the indigent coffee planters.
I have only had time to touch upon just a few aspects of this issue. I would thank Mr Liikanen for his contribution, and I look forward to continued dialogue.
Mr President, last week in the ACP-EU Joint Parliamentary Assembly we unanimously adopted a resolution on coffee. We called for urgent measures to alleviate the impact of commodity price instability in ACP countries. We have joined a chorus of voices from the Spanish parliament, the US Senate and the House of Representatives that are demanding change.
Twenty-seven ACP countries are dependent on coffee. It is that background knowledge, which the Commissioner outlined, that explains why it is so serious that world coffee prices have crashed by more than 60% in the last decade. Today, Parliament, in its resolution, calls for action. The international community, including the EU, has a responsibility now to address the collapse of world coffee prices and to alleviate that terrible suffering which Mr Wijkman talked about - 25 million coffee-dependent poor farmers and the communities in which they live.
The EU boasts about having a trade and aid approach to international solidarity. Indeed that is something we aim to do and we also have the necessary policy instruments. The EU Member States make up 15 of the 21 importing country members of the International Coffee Organisation. That makes us a key player in the market and with key responsibilities to the coffee-producing countries. We welcome the fact that in November the Council gave serious consideration to this issue of coffee dependency. However, since then very little has happened, in spite of the fact that the Commission has joined and echoed that support for an ICO quality programme.
The Commissioner mentioned the communication, which clearly is not now going to be on the table in time for the ICO and world high-level round-table meeting in London. We called for that in our resolution and we regret that it clearly is not going to happen.
The fact is that, despite the state of the market, the coffee companies are doing very well, thank you. In the free market their global reach gives them unprecedented options. Ten years ago coffee-producing countries received around one-third of every dollar spent on coffee. Now it is less than eight cents. Last year in Uganda I met a farmer who was selling a kilogram of her coffee beans for 150 Ugandan shillings. Later on I paid 1 000 Ugandan shillings in the Sheraton Hotel for just one cup of coffee! The four big companies together buy almost half the coffee beans produced around the world. The roaster companies must take greater responsibility for paying farmers a fair price for what they grow, to enable them to send their children to school, pay for health care and just put food on the table. There is terrible human suffering at the heart of the coffee business and we must put pressure on the companies to do more and care more. The EU has real authority in the ICO and we have a responsibility in the round-table meeting to hammer out policies which will give the farmers an opportunity to live their lives with dignity and financial security.
I want to know whether the Commission is preparing a specific action plan for this meeting, because just turning up simply will not be enough. We want a statement and an action plan. I also want to know - and that again is in our resolution - whether we will be sending a high-level representative. Is the Commissioner going? Is the Director-General going? At what level will the European Union be represented in order that we can have a clear and ambitious action plan? Then we can all continue to enjoy an excellent cup of the world's most popular drink - coffee.
Mr President, the coffee market is currently undergoing a serious crisis. Coffee sector workers are no longer able to make a living from production. Market prices, set by the four main multinationals, which make indecent profits, are too low to allow farmers to make the profits they need in order to continue their activity. Furthermore, as the coffee is being produced at too high a yield, its very quality is declining.
As a result of the absence of an international system to stabilise coffee prices and prices of raw materials in general, the situation of coffee farmers is not viable. We must put an end to this spiral of productivism, which, in defiance of any social or environmental legislation, is leading to poverty for millions of farmers in poor countries. Some might say it is simply a coincidence that this crisis is taking place now that the Stabex system has disappeared from the Cotonou agreement. The new rapid payment system, furthermore, makes it impossible to help coffee-producing countries. As the main importer of coffee, the European Union bears the main responsibility in resolving this crisis. The European Union must set up an urgent programme, financed with the funds remaining from previous EDFs, in order to make up the shortfall in revenue of the people and countries concerned. We call on the Commission to produce a communication on basic products as a matter of urgency. Similarly, the Commission must support the International Coffee Organisation's quality-improvement programme.
In the longer term, the European Union must implement, for example within the framework of national and regional development plans, a range of measures designed to combat the volatility of coffee prices and prices of other basic products. The European Union must support diversification in Southern farmers' production and high-quality agriculture, and contribute to increasing the power of coffee farmers against the agri-foods industries. In particular, the Commission must support the establishment of fair trade structures and facilitate market access for fair trade products. A Commission communication on this matter is becoming increasingly necessary.
The matter of stabilising prices for raw materials, upon which the majority of the least developed countries depend, must be approached in the context of multilateral trade negotiations. The 'development round' instigated at Doha seems particularly appropriate, if we want developing countries to benefit genuinely from world trade, which is currently more to their disadvantage. The customs tariffs that are still in force for coffee products must therefore be removed. The European Union must use all its power at the WTO Ministerial Conference in Cancun to ensure that trade with developing countries becomes fairer. Furthermore, we welcome the French proposal to add the matter of raw materials to the agenda for the next G8 summit.
As major coffee companies, Nestlé, Kraft, Sara Lee and Procter and Gamble cannot continue to get away with lining their pockets. They must agree to adopt codes of ethical practice in agreement with the ILO and the UN and pay a fair price for raw materials, a price that reflects the social and environmental costs of coffee-growing and production. If farmers and workers in the coffee sector are to receive fair remuneration, fair trade is not just another option but the only sustainable global solution.
Mr President, it is not the big international companies that are suffering during the coffee crisis. On the contrary, it is those who are putting such pressure on prices that farmers are scarcely earning anything from the coffee they produce.
How can they get away with it? At a meeting in the European Parliament to debate the coffee crisis, Louis Belinda from Uganda gave the following answer. 'We have no alternative to coffee growing,' he said. 'We have given fisheries a try, but EU regulations prevented that. We have experimented with traditional agriculture, but EU exports of meat and milk at dumping prices mean that we cannot even sell our goods to other African countries. We have had a go with sugar, but the EU's export subsidy did not give us a chance.'
It is, then, not true, Commissioner Liikanen, that everything but arms solves the problem, for the EU's agricultural policy destroys coffee growers' ability to diversify into other forms of work. The EU is therefore largely responsible for the fact that 25 million coffee growers are now threatened with extreme poverty, all the more so because the EU itself gave the developing countries the fatal advice to pin their hopes on coffee production. The EU must and shall fulfil its responsibilities in this area. The Development Fund has a surplus of DKK 7 500 million, so why does the EU hesitate to act while the coffee growers go hungry?
Mr Wijkman had a solution involving mushrooms. I think that idea sounded very interesting, and I hope the Commission will look into it.
The coffee growers must, however, be guaranteed a minimum income here and now. That could happen by subsidising institutions such as the Max Havelaar one, but the EU should also, as quickly as possible, increase the coffee producers' own influence on the market by strengthening their negotiating capacity - through supporting the development of cooperatives - and by giving them the opportunity to come up with better products and to be given access to credits.
It is quite immoral that the international coffee giants can be allowed to exploit the crisis in order further to increase their surpluses, which are already too high.
I should also like some answers to the questions put by Mrs Kinnock.
Mr President, Commissioner, ladies and gentlemen, is the price of our coffee maintained at the cost of our conscience? Coffee is one of the basic products that constitute exports, and for many poor, heavily indebted countries, it is the main source of income. Countries such as Burundi, Ethiopia and Uganda rely on coffee exports for more than 50% of their income.
The situation of the world coffee market, therefore, is not a secondary, minor issue. It is at the very heart of world injustice, which condemns millions of people to poverty and distress. In this regard, the coffee crisis is clear proof of the failure of the world policy of aggravated liberalisation and prioritising market forces. In fact, it is the international institutions such as the World Bank, the IMF and the WTO that encourage these countries to follow an economic policy oriented towards the external market. Suffocated by debt and subject to the orders of the IMF, which can sometimes act as the world moneylender, these countries throw themselves wholeheartedly into production in sectors in which they possess a relative advantage in relation to the developed countries. In the case of coffee, this advantage is favourable climatic conditions. The WTO then promises them free access to the world market. Due to the law of supply and demand, however, market value is unstable and, when prices fall, the multinationals that control the market take steps to preserve their profit margins. The entire drop in the market value is therefore passed on to small farmers and plantation workers, so much so that consumers in developed countries do not even see a drop in the price of their cup of coffee. Not to mention working conditions for women and child labour.
This has been proven. An end to world injustice cannot be achieved by greater liberalisation, more free trade or increased deregulation - quite the opposite. What coffee farmers need is an international coffee market that is regulated to a greater degree, to prevent overproduction taking hold, so that the quality of products is guaranteed and controlled, so that profits in this sector are divided fairly and so that decent working conditions are guaranteed. Let us hope that we remember this lesson at the next round table of the International Coffee Organisation, at the next G8 summit and, most importantly, at the next WTO Ministerial Conference in Cancun in September. We shall continue to be extremely vigilant, Commissioner.
Mr President, all the political groupings are aware of the serious nature of the collapse in coffee prices on the international market. How could we fail to be aware of this since these prices are the lowest in real terms that have been recorded for the past century? All the political groupings are aware of the disastrous impact that this fall in coffee prices will have on the economy of a number of the poorest countries in the world. At the same time, however, we are all raising our hands to the heavens as a sign of impotence and proposing that a particular international summit should add the issue to the agenda, and giving good advice on retraining or diversification, and proposing lessons in popularisation for the peasants we are suffocating, and we are calling for a little something to be released to help the worst affected countries.
However, four international trusts, - Nestlé, Kraft, Sara Lee and Procter and Gamble - control half of all world coffee sales. In other words, this means that prices are established by these four trusts. They are the ones that reduce the price paid to farmers in order to make ever-increasing profits. In order to pay greater dividends to their shareholders, they bring hardship to dozens of poor countries and therefore to tens of millions of peasants and their families.
I have observed that the European Parliament and the Heads of State are powerless to stop these four trusts and, instead, merely call for charity. The common resolution, however, dares to recommend an increase in the power of coffee farmers on the market. As if poor peasants in Rwanda, Ethiopia or Haiti could oppose Nestlé and its counterparts, when the European Parliament does not dare to do so! If that is not hypocritical, I do not know what it is. The simple fact that the common resolution mentions the four coffee trusts responsible for price reductions makes the representatives of the ELDR group's skin crawl, so much so that they are calling for the paragraph that mentions the trusts to be deleted. Go ahead and conceal the names of these trusts, since I cannot bear to look at them! Parliament is full of hypocrites!
What is true for coffee is also true for the other raw materials, particularly oil. Those who have bombed Iraq, killing civilians, women and children claim they are doing so in order to free Iraq from its dictator. Saddam Hussein, however, who butchered his own people, was their henchman for years. They are the ones who provided him with weapons and encouraged him in the war against Iran. They are the ones who sold him weapons to massacre and gas the Kurds, and people have the gall to present the invading troops as liberators when all they are doing is carrying out the dirty work of the oil and weapons trusts.
In order to put an end to this pillaging of the planet to increase the wealth of a few trusts, in order to put an end to the flagrant inequality between the wealthy in wealthy countries and the poor in poor countries, and in order to prevent the poor being starved to death or being massacred in wars designed to preserve this situation, we have absolutely no other option but to put an end to the international economic system.
Mr President, I am grateful for the Commission's statement, which demonstrates that there is much more that the Commission could be doing.
Speaking towards the end of this debate it is inevitable that I will repeat many of the themes that my colleagues have already raised here this morning. However, that demonstrates the strength and the unity of concern in this Parliament about this issue and our serious determination to do something more about it. The current situation where coffee prices are the lowest in real terms for at least 100 years, leaves, as others have said, more than 25 million poor families facing ruin, unable to put enough food on the table, unable to send their children to school, unable to buy the most basic medicines. At the same time four companies control over half of world coffee sales and their revenues have been spiralling upwards to over USD 100 billion a year, at the same time as some of the poorest families in the world have seen their incomes disappear into nothing.
We in this House often face disasters with feelings of hopelessness, of powerlessness; we wonder what can we do about this and we cannot necessarily think of anything. However, on this occasion it is very different: there is plenty the European Union could and should be doing to address this particular issue. The EU has the resources and the policies to make a positive difference to these families, as well as the responsibility to do so. EU Member States account for 15 of the 21 importing country members of the International Coffee Organisation. We account for almost half of all the world's coffee imports. That gives us enormous potential leverage, and we should be using it. All that seems to be lacking right now is the political will, and the Commission should be demonstrating an awareness of greater urgency and more obvious commitment to do something about it as the crisis in the world coffee market escalates into an international disaster.
So we look forward to this communication on commodities which the Commission has promised. We also want to see some more immediate measures. We welcome Commissioner Nielson's commitment, in November of last year, to examine the possibilities of freeing up and reallocating old EDF money. We have EUR 11 billion in unspent commitments from the sixth, seventh and eighth EDFs. This gives us the resources to make a real difference, and we should focus on quick-dispersing initiatives which are designed to provide decentralised budget support to coffee-growing areas, to ameliorate the effects of the coffee crisis on access to health care and education. We need to provide additional financial support to ACP governments, commensurate to the revenue that they are losing from the current coffee crisis.
The Commission also needs to give greater support to fair-traded coffee and better access for such coffee to EU markets. Equally significantly, the issue of coffee illustrates the wider issues of commodities prices and the collapse of those prices. Why is that issue not on the WTO agenda? Many people criticise the WTO as having an agenda that is focussed towards the North and not the South. The fact that commodity prices are not on the agenda underlines that perception. I would like to ask the Commissioner this: will the Commission support the proposal of East Africa to place commodities on the next WTO agenda in Cancun, so that we can demonstrate that this so-called Doha development round is more than just rhetoric, it is action as well?
Mr President, ladies and gentlemen, the coffee crisis is symptomatic of the relationship between the countries of the South and those of the North. The North exploits monocultures and, in order to put itself at an advantage, helps itself to the raw materials they produce, at minimum prices, under the most adverse conditions, and in a poverty-stricken environment. Consumers' spending habits and consumer policy within the European Union also have to be borne in mind here.
Policies support the consumers' desire for raw materials from developing countries at the lowest possible prices, whilst our own agricultural policies are defended with extraordinary vigour and - I am still being polite - we concentrate on keeping prices stable. It is inevitable that such an incongruity must come to an end, and this must form part of an action plan on the part of the European Union. In essence, economic relations are limited to the exploitation of raw materials, coffee being only one example of this, whilst these materials are processed and utilised, thus acquiring added value through the production process, within the industrialised countries. For as long as this incongruity persists, the economic relationship between the countries of the North and of the South will be beset by constant problems.
We talk about diversification, and rightly too, for this is an important requirement, but it must also be given substance. It is not enough to consider this concept in isolation and see it as the cure for all ills. We must also ask what shape this diversification is to take, and let me make clear that this will involve the possibility of raw materials being processed in the developing country in which they were produced, where, at the very least, semi-manufactured goods should also be produced, for these are the means by which added value is created. This will also involve willingness on our part to pay a proper price for them. Where, for example, in the European Union's institutions, can you find fairly traded coffee?
Where, too, in the political institutions of our Member States? In which of this Parliament's bars and restaurants is fairly traded coffee served? I could give any number of examples.
Any action plan by the Commission must of necessity include a proposal as to how goods can be fairly traded under present conditions. I cannot see that there is a conclusive concept for this, one that would right now allow the farmers a truly fair share in their products if the existing fair trade infrastructure were to be put to use and extended. In this area, we owe a debt to the developing countries. I very much hope that this will meet with a response.
Mr President, I am happy to pass on the message of this debate to my colleagues, Mr Lamy and Mr Nielson. I will, however, make a few comments.
You must remember that the real problem with the coffee sector is the lack of demand. The supply is essentially about the demand, and for that reason trade negotiations are not the only solution. It is very important that discussions in the World Bank/ICO context, or in ICO itself, lead to solutions.
Today's problem is that the United States, which is the second biggest coffee consumer, is outside the ICO. Unless the US is ready to reconsider its position in the context of ICO, then the measures will not have the same international impact.
As far as the proposal for an action plan before the next meeting and the level of Commission participation are concerned, I will pass Mrs Kinnock's questions to Mr Lamy and Mr Nielson. I am sure they will reply accordingly.
Thank you very much, Commissioner.
To conclude this debate, I have received six motions for resolutions, tabled pursuant to Rule 37(2) of the Rules of Procedure.
The next item is the vote.
Recommendation for second reading (A5-0099/2003) by the Committee on the Environment, Public Health and Consumer Policy, on the Council common position with a view to adopting a European Parliament and Council Directive amending, for the twenty-fifth time, Council Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (substances classified as carcinogens, mutagens or substances toxic to reproduction - c/m/r) (15703/2/2002 - C5-0013/2003 and 15703/2/2002 REV 2 COR 1 - C5-0013/2003/COR - 2002/0040(COD)) (Rapporteur: Inger Schörling)
(The President declared the common position approved)
Report (A5-0102/2003) by Jillian Evans, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council regulation on the animal-health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (PE-CONS 3610/2003 - C5-0061/2003 - 2000/0221(COD))
(Parliament approved the joint text)
Report (A5-0103/2003) by Peter Liese, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on setting standards of quality and safety for the donation, procurement, testing, processing, storage, and distribution of human tissues and cells (COM(2002) 319 - C5-0302/2002 - 2002/0128(COD))
(Parliament adopted the legislative resolution)
Report (A5-0049/2003) by Anne Ferreira, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a Directive of the European Parliament and of the Council amending Directive 94/35/EC on sweeteners for use in foodstuffs (COM(2002) 375 - C5-0341/2002 - 2002/0152(COD))
(Parliament adopted the legislative resolution)
Report (A5-0105/2003) by Mauro Nobilia, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation on detergents (COM(2002) 485 - C5-0404/2002 - 2002/0216(COD))
(Parliament adopted the legislative resolution)
Report (A5-0104/2003) by Timothy Kirkhope, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative by the Federal Republic of Germany with a view to adopting a Council Directive on assistance in cases of transit for the purposes of removal by air (14848/2002 - C5-0011/2003 - 2003/0801(CNS))
(Following rejection of the proposal, and in the absence of the Council, the report was referred back to committee)
Report (A5-0078/2003) by Danielle Auroi, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council directive amending Directives 66/401/EEC on the marketing of fodder plant seed, 66/402/EEC on the marketing of cereal seed, 68/193/EEC on the marketing of material for the vegetative propagation of the vine, 92/33/EEC on the marketing of vegetable propagating and planting material, other than seed, 92/34/EEC on the marketing of propagating and planting material of fruit plants, 98/56/EC on the marketing of propagating material of ornamental plants, 2002/54/EC on the marketing of beet seed, 2002/55/EC on the marketing of vegetable seed, 2002/56/EC on the marketing of seed potatoes and 2002/57/EC on the marketing of seed of oil and fibre plants as regards Community comparative tests and trials (COM(2002) 523 - C5-0476/2002 - 2002/0232(CNS))
(Parliament adopted the legislative resolution)
Recommendation to the Council (A5-0116/2003) by Christian Ulrik von Boetticher and Maurizio Turco, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the future development of Europol (2003/2070(INI))
(Parliament approved the recommendation)
Report (A5-0085/2003) by Kathalijne Maria Buitenweg, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, including a proposal for a recommendation of the European Parliament to the Council on the reform of the Conventions on drugs (2003/2015(INI))
(Parliament rejected the resolution)
Report (A5-0053/2003) by Juan José Bayona de Perogordo, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on an information and communication strategy for the European Union (2002/2205(INI))
(Parliament adopted the resolution)
Report (A5-0111/2003) by Philippe Morillon, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the new European security and defence architecture - priorities and deficiencies (2002/2165(INI))
Before the vote on Amendment 9:
Mr President, with regard to Amendment No 9, I propose adding the following phrase: 'hopes that other Member States will agree to be associated with it'. This concerns the initiative tabled by Belgium, France, Germany and Luxembourg.
Mr President, the wording of this recital is, indeed, clumsy. I would suggest that it should be amended as on the voting slips: 'convinced that as a result of the fact that the laws of war are currently inappropriate in the light of new international situations in which civilians are the main victims of conflicts, the United Nations should be entrusted with the task of defining how international humanitarian rules could be better applied whenever a multinational operation is envisaged...'.
I think this amendment should satisfy the Socialist Party.
Mr President, I would like to emphasise the fact that it is quite typical of the way Parliament is removed from reality to have voted on the Morillon report at the end of the sitting, after the vote on detergents and motor vehicles.
- (DA) The proposal does not promote animal welfare, but the convenience of livestock owners at animals' expense.
It is wrong in principle to require countries with high standards in this area to temper their demands in the holy name of EU harmonisation. The June Movement is voting against the proposal.
Mr President, the subject of the proposal for a directive, as we all know, was scientific research. It comprised numerous obligations and, worse still, numerous prohibitions.
The field of science, however, by its very nature, does not lend itself to regulation, because it is generally unpredictable. That is why I have voted against several articles and against the proposal as a whole, because it is dangerous to vote for rules which give the impression that they can be applied, when they cannot. That disrupts the legal system.
. (FR) We are against reproductive cloning. We are indignant, however, that the European Parliament wishes to use certain phrases that appear to protect the individual or condemn profit to prohibit in practice, once again, therapeutic cloning, and, more generally, medical research on human cells and tissues.
This quite rightly shocks and disgusts many researchers throughout Europe, who might be forbidden to continue with their work and thereby provide scientific help for victims of serious diseases that cannot yet be cured. Preventing research in this field means prohibiting in advance, in the name of reactionary ideas, everything that could in future help to treat or even cure these diseases.
Out of solidarity for researchers and sufferers of these diseases, we therefore voted against this report and against all the amendments, many of them worded in an equivocatory fashion, which aim to make the situation worse.
. (PT) I wish to start by congratulating the rapporteur on his excellent work. The public hearings held in Brussels have greatly contributed to clarifying sensitive subjects. Furthermore, Mr Liese has managed the entire process in a supremely rigorous and competent way.
As we all know, this directive is intended to set quality and safety standards for the donation, procurement, testing, processing, storage, and distribution of human tissues and cells.
My votes have closely matched the outcome already reached in the specialist committee, all the more because the amendments tabled by the rapporteur were drafted with the cooperation of our group too. In this way we arrived at a text that calls in particular for the adoption of tissue and cell transplant programmes based on voluntary donations, which are unpaid and anonymous on the part both of the donor and the recipient. Furthermore, it prohibits research into human cloning for reproductive purposes and the creation of human embryos solely for the purpose of research or of extracting stem cells. In some fields, such as the use of foetal tissue, I preferred the text produced by the specialist committee - but since this was rejected in plenary, I broadly welcome the adoption of the amendment that I tabled as the second alternative. The fact that the vote on the total ban on the destructive research of embryos (Amendment No 86/3 by Mr Fleming), has ...
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (PT) The development of means of production based on the new technologies has reached a high state of development that does not sit well with the private interests of those who own the means of production. Capitalism has applied the concepts of property and commercialisation to life and to natural heritage. We roundly condemn the patenting and commercialisation of life, of the human being and of all natural heritage.
The issue of property rights has created confusion as to what is a discovery and what is an invention. Scientific discoveries must be endorsed by research and considered to be a public asset. Life exists and its laws are not invented. They are discovered. The problem is that the broad majority of research currently taking place is not public. It is carried out by huge multinationals that wish to appropriate everything for themselves and make this appropriation profitable, calling into question discoveries and developments that belong to humanity and to every individual.
In this context, the sale, even when voluntary, of human cells and tissue (such as blood, for example) must be totally banned. Research in the life sciences and in biotechnology must be essentially public and everyone must benefit from this research and not only those who can pay.
. (FR) The report on the quality and safety of tissues and cells concerns a rather technical, but extremely sensible, proposal for a directive. The Committee on the Environment, Public Health and Consumer Policy and the Committee on Legal Affairs and the Internal Market have, however, turned this directive into a manifesto mixing so-called ethical considerations with a genuine attack on research into life sciences, while riding roughshod over the principle of subsidiarity. If nobody in the European Parliament wishes to defend human cloning, we cannot resolve this issue by the back door, in other words by the roundabout means of a recital or article referring to another subject. In particular, we cannot erect Community barriers to research into embryonic stem cells. If some States wish to ban this kind of research at national level, they are free to do so and do not require an authorisation from the European Parliament. In any case, the biotechnological revolution will take place with or without Europe. It would therefore be preferable for Europe not to become entangled in further rearguard action.
. (NL) With this report the European Parliament has again gone too far with regulation. When we decide that 'fundamental ethical principles must be taken into account' we are skating on thin ice. At the same time notions such as 'altruism' and 'solidarity' cannot be captured in legislation. As a European Parliament we must not start deciding what ethical rules apply in the Member States. What are we thinking of, defining the notion of 'ethics' from Finland to Greece? Countries must decide for themselves what ethical standards they are going to employ. Boarding up the legislation actually has an undesirable effect. You make it more difficult for countries and donors to save people's lives. This is the reason why I have voted against the Liese report.
. (NL) In September 2000 rapporteur Liese secured the support of a small majority in this Parliament for his rejection of the use of human material as a means of curing disease and rectifying abnormalities in human bodies. Even scientific research to this end was to be banned. This position was rejected by the United Left, the Social Democrats and the Liberals. It nonetheless secured a majority because the Greens supported the Christian Democrats. My party too, the Socialist Party in the Netherlands, is not in the least enthusiastic about the therapeutic cloning of people. Commercial and industrial cloning or cloning to create people with certain characteristics are also unacceptable to us. But a solution must be found for people who need a new heart, kidney or liver and also for Parkinson's disease sufferers. This time Mr Liese has steered a slightly more middle course and made agreements with the Social Democrats. Although this compromise can now secure a broad majority, I do not support it. It is now above all a question of centralising all the decisions at EU level, and making them uniform, at the expense of the freedom of the Member States. This proposal provides too few solutions and too many prohibitions. This will prevent Member States from adopting a vanguard position in the difficult search for solutions.
. (PT) In the debate on this directive that has taken place in the European Parliament over the last few months there are two issues on which no consensus has been reached with regard to their compliance with the principles that have just been referred to. I am talking about the voluntary and unpaid donation of stem cells removed from human embryos and the use of these cells. On the first issue, I believe that, in order to prevent the commercialisation of the human body, we must do more than simply recommend to the Member States that they promote voluntary and unpaid donation. The directive must state, quite unequivocally, that the donation of tissue or cells can only be done out of the donor's free will and always without payment, except possibly for compensation to reimburse travel expenses or light refreshments. On the second issue, - embryonic stem cells - I believe the directive must be cautious, on the one hand obliging Member States to ban both reproductive and therapeutic cloning, but must allow Member States, on the other, to take the decision on whether or not to permit research into supernumerary embryos, that is, embryos created for the purposes of in vitro fertilisation but which can no longer be implanted into the genetic parents and are therefore frozen and condemned to be destroyed.
- (DA) The June Movement supports a significant reduction in the limit values for cyclamic acid and is to vote in favour of the greatest possible reduction in the limit values and in favour of the European Parliament's overall amendments to the Commission's proposal.
The proposal added a further two sweeteners to the positive list of permitted sweeteners. The June Movement does not wish to help extend the positive list of permitted sweeteners. The June Movement is therefore voting against the overall proposal.
. (PT) Some people have specific dietary requirements and sweeteners provide considerable advantages for these individuals, in particular allowing them to use products containing fewer calories. Nevertheless, consuming these products which contain sweeteners, such as milk-based drinks and fruit juices, can cause health problems in children and they must therefore be consumed sparingly. The work by Mrs Ferreira is to be welcomed and I would highlight, in particular, her proposal for the dose of cyclamic acid to be reduced to 250 mg/l. Another proposal that I wish to applaud is the proposal to encourage better labelling of products containing aspartame so that the consumer has more precise information on the Acceptable Daily Intake.
. (FR) The Group of the European Liberal, Democrat and Reform Party voted for this report without any enthusiasm. It concerns principally the marketing in the Union of two new sweeteners, sucralose and salt of aspartame-acesulfame, two substances whose contribution to health, in particular the health of diabetics and the obese, should be emphasised.
The Liberal Group regrets the adoption, by one vote, of Amendment No 4, which calls for a reassessment of the authorisation of aspartame and improved, specific labelling for products containing this sweetener. This was contrary to the opinions given by the European Scientific Committee on Food, an entirely independent body, and several national bodies, which confirmed the harmlessness of aspartame.
The Verts/ALE Group, which is in favour of natural law, has thus been emulated by the socialists in passing on the rumours circulating on the Internet with regard to the risk posed by this substance.
I would add that sweeteners (which are also found in sweets and chewing-gum) are not harmful to teeth. And therein - as confirmed by every European dentist - lies the real revolution in relation to traditional sugar, which plays havoc with our children's teeth.
Having said that, before discussing this matter, we must be aware that the real problem posed by sweeteners is not their alleged toxicity but the risk of nurturing this taste for sugar, which is a true sign of our times.
. (PT) I congratulate Mr Nobilia on his report. In line with the precautionary principle and with a view to protecting the environment, we must give a boost to setting biodegradability thresholds and to implementing new techniques for measuring the biodegradability of surfactants in detergents. Existing legislation does not fully meet these aims. I therefore welcome this new legislation since it: increases the number of surfactants that will be monitored and measured; it introduces a new technique for measuring biodegradability; it harmonises risk assessment systems and promotes a new labelling system. I do feel, however, that the directive lacks ambition with regard to limiting phosphates in detergents.
. (FR) I agree with the initiative taken by Germany to propose a directive making it possible to improve the organisation of the transit of third country nationals expelled by a Member State, when the plane which transports them has to stop in the territory of another Member State.
With regard to form, this text makes intelligent use of the right of initiative which Article 67 of the EC Treaty reserves provisionally for the Member States in this field. In theory, this right should have been abolished on 1 May 2004 and the monopoly on initiative should revert in full to the Commission. We hope that the Member States will be able to stop this disastrous process at the next intergovernmental conference.
I regret to say that the left has taken advantage of this opportunity to table amendments that restrict the right of expulsion, even annexing a minority opinion demanding 'a total halt to deportations (to the country of origin) [...] and a permanent right to remain for all people in Europe'. Here, again, there is evidence of a way of thinking that insidiously influences many European proposals, such as the very text on family reunification that Parliament adopted yesterday.
We were therefore obliged to vote against the Kirkhope report which, by a strange turn of events, was eventually rejected.
. (FR) The French Government, together with the German Government, has just recommenced group expulsions by charter of immigrants from outside the Community. The shocking conditions of these expulsions, however, which have led to death in transit, have been brought to light, not to mention imprisonment in the destination countries.
It is against this backdrop that the European Parliament has been presented with a draft Council directive aiming to harmonise and regulate assistance, within the framework of repatriation with or without an escort, in transit airports within the European Union. The report which has been proposed to validate this codification of expulsions is, however, particularly hypocritical. It does not say a word about the fact that collective expulsions are prohibited by the European Convention on Human Rights and by the Charter on Fundamental Rights, thus assuming that the national police services respect the individual rights of immigrants. It also reiterates that the sovereign rights of the Member States - in particular with regard to the use of direct force against unlawfully resident third country nationals resisting removal - are to remain unaffected. For all these reasons, we voted against this resolution and we shall continue to support all those who want to put an end to these expulsions.
. (PT) The Commission is now launching this debate, belatedly and not in full public view, when it has already given into pressure by the biotechnology multinationals to lift the moratorium on GMOs. Furthermore, the way in which it is addressing this so-called 'coexistence' between the two forms of crop owes more to economic factors than to anything else. This contamination is uncontrollable. Look at the experience of the USA or Canada and of the countries that are obliged to introduce GMOs, through food aid, making States' food policies and farmers dependent on the huge food-producing multinationals.
This report addresses the issue of seeds, which underpin all agricultural production. Their contamination involves upstream contamination, thereby eventually preventing any mix of organic and conventional farming. This report represents 'the lesser evil', given that the rapporteur's amendments are concerned with the contamination of seeds by GMOs and with setting the minimum technically detectible quantity as a threshold for the adventitious presence of GMOs. Although this is a step backwards, it is a way of facing up to the pressures of the multinationals and to the Commission's attempts to increase these thresholds, which would make the presence of GMOs more widespread, which would be incompatible with the precautionary principle and with ensuring that consumers have food that is genuinely 'free' of GMOs.
. (FR) The examination of this text on comparative tests and marketing of seeds should be an opportunity to recall certain guidelines relating to seeds.
All possible steps must be taken to preserve the biodiversity of cultivated plants. Left to free competition alone, genetic selection tends to be concentrated among a few companies, the number of varieties placed on the market is restricted and local varieties disappear. Seed producers naturally tend to favour captive, hybrid or genetically-modified varieties, which allow them to be sure that their produce will be viable. It is therefore incumbent upon the Member States to maintain the public service dimension in plant selection, ensure that local varieties under threat are preserved and allow the production of farm seed.
Lastly, we must be extremely cautious with regard to coating seeds with plant health products, a technique which can be harmful to the environment and to wildlife. This is particularly true of coatings containing powerful systemic insecticides, which have disastrous effects on pollinating insects, in particular domestic bees.
. (EL) We would like to emphasise once again that we are totally opposed to any attempt to legalise the use of genetically modified organisms. We believe that sowing seed should be completely clean and free from any trace of GMOs.
We would point out that proposals such as those contained in the report, setting upper limits for the permissible contamination of sowing seed, pave the way for the gradual and complete legalisation of GMOs, with unforeseeable consequences for agriculture, the balance of the ecosystem and consumers' health. If we accept an upper limit for contamination today, even a low limit, tomorrow we shall be forced to revise it upwards, leading us into a vicious circle of adjustments that will ultimately result in the full release of GMOs. Any deviation from the principle that sowing seed which contains GMOs must not be marketed will result, apart from anything else, in the genetic erosion of non-genetically modified species and varieties, with unforeseeable repercussions for biodiversity.
Proposals such as these respond solely to the demands of biotechnology companies, mainly American multinationals, and the intense pressure they exert in the aim of securing markets and profits by increasing farmers' dependency on seed for which they have sole production and selling rights and the agrochemicals that go with them.
It is encouraging that cooperation within Europol can be made more efficient through its being possible to make decisions by means of qualified majority voting and codecision on the part of the European Parliament. We wish, however, to make it clear that, in the future too, possible operations on the part of Europol must take place through intergovernmental cooperation. This view also accords with draft Article 22 of the Europol Convention, presented by the EU Convention's Praesidium.
. (PT) We are now hearing the final echo of the observations that were made yesterday about the Turco and von Boetticher reports. In fact, this proposal for a recommendation is a consequence of the rejection of the Danish and Greek initiatives and is the corollary to the purely imaginary exercise and the game of make-believe that both rapporteurs have been peddling. It is worth pointing out why they considered these initiatives to be misguided, and this is because, for example, they think it would be a mistake to adopt amendments to the Europol Convention 'prior to the ratification of the European Constitution'! They are consequently now proposing that this area, which falls under the second pillar, should be transferred to the sphere of Community competence, or the first pillar, thereby 'communitarising' it. Now, the European Parliament is not the Convention, it is not the IGC and this is not therefore what we should be doing if we wish to work seriously, with the welfare of our citizens in mind.
As I stated in my explanations of vote on those reports, it is possible and necessary to move ahead within the current legal framework - which was the intention of the four initiatives of the Danish and Greek Presidencies. This is the sphere in which we should participate responsibly, sticking, incidentally, to the approach of taking small steps. This is the method with which we have successfully achieved European integration.
To be consistent, therefore, I have voted against the recommendation.
Because the European Parliament adopted Amendment No 17, urging the Member States to implement the conventions in full, and because Paragraph 3 was completely omitted from the report, we were prepared to vote in favour of the resolution in the final vote. We do not however agree with Paragraph 11 and Recital L.
We believe that the UN Conventions on Drugs form the basis for the entire EU drugs policy, and we want this basis to remain. We are not in favour of amending or rescinding any of the conventions, which are international treaties that operate well. We support a drugs policy based on preventive work, treatment and a policy of criminalisation and control.
. Whilst I always welcome the opportunity to debate the issue of drugs and drug abuse, I am a firm believer that the case for the liberalisation of the current drugs policy has not been made.
Each of us must have concern for those who suffer the horrors of addiction and we must do all that is possible to assist them to recover from their addiction: facilitating the use of drugs is not the way to assist them.
The current UN Conventions set out clear guidelines for all countries to apply their own national law and enforcement procedures. Despite what some may say, these actions have been successful in helping to reduce the supply, exchange information on best practice and intelligence on the activities of drug trafficking and drug dealers.
How best do we serve this purpose? By facilitating them in harming themselves or assisting them to avoid putting themselves in danger? I believe that we must protect people as much as possible from the dangers of drugs.
Lastly, at a time when we rightly seek to inform people of the dangers of tobacco and to reduce tobacco use, it seems illogical to me that we would seek to legislate for the liberalisation of drugs.
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
We are voting against this own-initiative report, since we are in favour neither of liberalisation nor of increased repression in the drugs area. The conventions adopted by the UN ought not to be amended by the institutions of the European Union. Each country should cooperate in reviewing the options for minimising drug misuse and ensure that there is fast and effective treatment to help individuals in their need to put drug misuse behind them.
. (PT) This report makes a broadly positive assessment of the current situation and of the proposals to be presented at the UN Ministerial Conference, which will take place on 16 and 17 April, in Vienna.
Nevertheless, other recommendations should be included, specifically on the need to change the framework of international trade, which is economically imbalanced, on resolving the problem of the indebtedness of the least-developed countries, on encouraging the cultivation of farm produce to replace drug crops and on the use of products to replace drug consumption.
In our view, it could be useful to condemn the 1988 UN Convention if we are aiming to exclude penalising drug consumption and the possession of small quantities for personal use, as is already the case in Portugal, and so we rejected the positions that seek to prevent any amendments to this Convention.
As regards the so-called drugs tables, we acknowledge that there is a need for some adjustment to the current situation, although this must always be done on a scientific basis, specifically with regard to changing the position of drugs within the table.
. (PT) As I said during the debate, this is not the time to weaken or to give the idea that our determination in combating drugs and the blight they represent is waning. Given the prospect of the forthcoming meeting in Vienna, the European Parliament should not send a single sign of hesitancy, of weakness, or of retreating. Nor should it create ambiguities for the future and even more loopholes and ways of evading the global discipline defined in the United Nations Conventions currently before us.
Consequently, since my alternative motion for a resolution has not been adopted - although I am gratified and thank those Members who supported it for the large vote it received in plenary - the best outcome would actually have been for Parliament not to adopt anything and to clearly reject the motion put forward by the rapporteur, and by implication, the entire own-initiative procedure of which it is a part.
I am glad that this is what has happened.
All those representing the European Parliament at the Vienna meeting must take account of this outcome and, adhering to the democratic method, scrupulously respect the fact that plenary has clearly rejected the ideas and proposals put forward by Messrs Buitenweg and Cappato.
. MEPs sensitive to the views of their constituents share their grave concern about the menace of drugs and drug trafficking to our young people and to our societies in general. The police and prosecuting authorities, the courts, and the prison services bear a heavy burden in seeking to uphold and enforce the law and to protect our citizens from this menace. They deserve our support and they certainly have mine.
We are faced today with a proposal to review objectively the question whether the UN Conventions of 1961, 1971, and 1998 relating to drugs are working effectively. It may be that, after full inquiry, the international community should adopt new approaches in relation to certain problems and anomalies. Whether this should happen or not depends on the evidence. We need an inquiry to establish which way the evidence points.
Unilateral departure from the Conventions would, by contrast, be quite unacceptable. The law must be firmly upheld both nationally and internationally until such time, if any, as it is amended for considered reasons.
On this ground I voted for the Buitenweg Report, and I previously signed Mr Cappato's declaration which provided the occasion for the Report. As Mr Cappato is well aware, I am not dogmatically pre-committed to the solutions he recommends.
. (FR) The report we are examining today tries to be modern and libertarian. It requests the reform of the United Nations Conventions on drugs and other narcotics, as they are considered to be too severe and repressive, in particular for cannabis users. The desired objective is a free, liberalised drug market and decriminalised drug use. How can we fail to be shocked and horrified by such suggestions? How can we fail to realise that the damage caused by drug consumption and consumption of other psychotropic substances is increasingly significant in terms of crime, trafficking and death? How can we fail to accept the fact that drug consumption increases exponentially with tolerance? In this regard, I would like to congratulate my Finnish colleague, Mrs Matikainen-Kallström, who has bravely taken a stance in favour of a zero tolerance policy with regard to drugs. This is clearly the only responsible attitude to adopt on this subject.
We must not touch the international conventions that lay down rules and principles relating to the fight against drugs. Policy on combating drug consumption and trafficking must remain the responsibility of the Member States. In particular, it is not Europe's role to decree, on the basis of scientific studies, which are only of value until the next studies that contradict them, that smoking cannabis is a good thing.
. (NL) The use of drugs, be they hard or soft, takes people away from useful activities and renders them less healthy. It would therefore be wonderful if drugs did not exist or if no one had any need of them. The reality is unfortunately different. International agreements that oblige states to apply zero tolerance are not going to produce a drugs-free world. Many young people experience the use of soft drugs as an inalienable freedom and there are also profiteers who happily make people dependent on the use of expensive hard drugs. A ban on soft drugs simply leads to young people rebelling and eases their move onto the use of hard drugs. I defend the Dutch system not because I am seeking a high point of individual freedom, but because it helps prevent insoluble problems. My Group of the European United Left has introduced two extremes to this debate. Mrs Schröder is making herself the mouthpiece of rebellious youth and defending total freedom without any regulation by government. Mr Alyssandrakis as a traditional Communist can see only dangerous drugs barons who must be mercilessly eliminated. Both are telling part of the truth, but saying nothing about the rest. Mrs Buitenweg's report proposes a good middle way, one with which we in the Netherlands have acquired good experience. I have supported this way thus far and will continue to do so.
. (PT) Our policy for combating drug addiction has proved to be a failure. I therefore believe it is important to use the reform of the Conventions on Drugs to: 1 - look into decriminalising the consumption of some drugs and legalising them; 2 - move towards drawing up rational prevention policies based on scientific knowledge of each drug and not on the emotional and radical approach which, by treating all drugs in the same way, ultimately removes credibility from preventive action; 3 - boost the development of a damage reduction policy that takes account of the positive results achieved in the pilot experiments run in Berne and Liverpool, which involved administering, under medical control, opiates to patients with a long history of failed treatment. These results include a fall in the crime rate, in the number of overdoses and in the number of cases of HIV, tuberculosis and hepatitis B and C transmitted.
We Moderates believe it is very important for people to have access to those documents we politicians discuss within the EU. It is on the basis of their opportunities for keeping track of legislative work that people can evaluate elected representatives and subsequently make decisions in general elections.
The EU institutions can provide information about which decisions are made, and how, but it is the right of the independent mass media to make judgments themselves concerning current affairs and to decide what they are to provide information about.
It is we politicians who must take responsibility for giving out political messages and political information, something that obviously applies both to choosing the points at issue and setting them out before people. We Moderates believe that people should have access to information. The EU should not, however, make use of artificial channels such as sports events to put forward political messages.
We Moderates are therefore voting against the above-mentioned report.
. (FR) The aim of this report is to take up the cudgels for a better information and communication strategy for the European Union. Why not?
If the goal, however, as stated in one paragraph, is to convince all Europeans of the virtues of the European Union in the field of 'security, solidarity, equal opportunities [and] cohesion', this is not a good start. No communication strategy, for example, can hide the fact that one in every eight workers in the Union is doomed to unemployment, and many to poverty.
If the European Union were to implement a policy opposing mass redundancies, by obliging employers to use current and past profits to ensure that jobs are maintained, and if unemployment were to be reduced as a result, a communication strategy would not be necessary: word of mouth would suffice!
. (PT) Of course we do not dispute the need for the citizens of the various countries that make up the EU to be better informed about the policies that are promoted in their countries and, it goes without saying, about the consequences of these policies. In fact, quite the opposite is true. We think, however, that simply 'being informed' is not enough.
We attach high priority to the need for a genuine participatory debate that airs the very different political positions that are held, all the more so because the issues we are currently debating are of key importance to the future of every country. The report that has just been presented fails to do this and is concerned with raising the EU's popularity through propaganda campaigns when, in our opinion, the key issue concerns the fundamental political choices made at EU level, which are all neoliberal, federalist and militaristic. First of all, the issue is not 'how best to construct propaganda', using the campaign for the euro as an example for 'enlargement' and for 'Europe's role in the world'.
Furthermore, I must comment on the way in which the Office of the European Commission in Portugal carries out its business, undertaking initiatives on important issues being debated in the EU, whilst discriminating against those who, like us, take a more critical view.
. (FR) The vote on a report proposing measures designed to provide better information for European citizens on the functioning of the European Union should, in theory, be a foregone conclusion. This is far from the case with this text, which is entirely based on concern over the European Union's popularity deficit and the declining participation in European elections. It mainly blames the lack of information and approaches that tend to portray the Union as a permanent battlefield between national interests. By way of solutions, it proposes communication campaigns in order to promote common European values and the practical benefits of Union membership for daily life.
We believe the lack of popularity of the EU is due to the fact that its current priorities are neither democracy nor solidarity, but free trade, jeopardising public services and creating a policed fortress Europe. The question, therefore, is not how better to organise institutional propaganda that is far removed from reality, but to find ways to present clearly to the citizens the debates on tomorrow's Europe and enable them to make themselves heard at every level. For this reason, we did not vote in favour of the report.
. (FR) I was nothing short of horrified when I read this report. This document unabashedly crosses the line between information and misinformation, communication and propaganda.
Propaganda is, indeed, the right word to use when we read, for example, that the European Union's communication strategy should rely on the support of opinion formers, target information to different population groups using attractive media such as sport and formulate messages in such a way that they can easily be included in education systems.
The almost scientific approach, the recruitment of opinion formers to work for the cause, the exploitation of all available resources and the insidious desire to manipulate the weakest minds by using education systems all smack of totalitarian propaganda.
This House should be ashamed to adopt a report which invites the European institutions to pillage public moneys in order to satisfy the desire for power of an oligarchy that wishes to subject reality to its own pipe dreams (citizenship, consciousness, European constitution). Despite the abundance of means available to the pro-European machine, however, I would like to believe that the people will not allow themselves to be duped by this subliminal federalism.
. (PT) No one any longer denies that there is an information deficit with regard to the European Union, the way it operates and its usefulness. One only has to recall that 50% of Europeans is ignorant of, or indifferent to, the Union and that the rate of turnout in elections to the European Parliament fell from 63% in 1979 to 49% in 1999. This information deficit contributes to creating a veritable gulf between European citizens and Community Institutions.
This is the context that forms the backdrop to the European Commission's strategy for information and communication in the EU. Access to information is crucial to the full exercise of European citizenship. For this reason, effective information policy must be based on the 'assertion of its common values' such as democracy, pluralism, cultural diversity, cohesion and solidarity. More important still is to show, by giving practical examples, the everyday advantages gained from joining the EU, such as the euro, citizenship and freedom of movement.
In order to improve the effectiveness of EU information campaigns, every message must be clear, impartial, accessible and available in every citizen's own language.
Lastly, information campaigns must be coordinated at Community level, by the European institutions, thereby better enabling needs to be identified. At the same time, however, such campaigns must be decentralised to national and regional level.
. (PT) The rapporteur has ultimately missed an opportunity to take a new, democratic and sensible look at the EU's information and communication policy, with a view to providing a genuine service to the citizens. He has chosen to stick with the tired old model for providing information, which is founded on clichés and sacrifices pluralism and practical sense at the confused altar of unrealistic and abstract 'joint visions' and of politically correct banalities. I have therefore voted against the report.
In fact, the well-known spreading across the European institutions of the single thought on the development of the European model weakens democratic debate, distances many citizens and narrows Europe's horizons. Impartiality and doctrinal pluralism are the main victims of this propagandist form of 'information', which is clearly discriminatory, frequently confusing electoral propaganda with information about the institutions. The fact that the citizens have little knowledge of the EU and feel relatively uninvolved with it (according to Eurobarometer) clearly demonstrates the failure of this strategy.
The success of the Euro campaign, by way of contrast, proves that it is practical issues, consistent actions and the dissemination of tangible instruments that promote European integration - not the demand for 'a common cultural basis' or the artificial injection of 'a sense of belonging'. Along the same practical and effective lines, the report urges the Council to open to the public meetings in which it exercises legislative powers and regrets the fact that the Commission is still not setting an example for respecting linguistic diversity on many websites ...
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
We are in favour of a common foreign policy in the EU and recommend that the EU put resources into preventive work, mediation and crisis management. Defence is a national issue. We cannot therefore support a common military defence, increased defence costs financed from the Community budget or a collective defence clause. We shall therefore vote against the report.
- (DA) We have voted in favour of the overall motion for a resolution, because it is most promising at a time when it is very necessary to strengthen the EU's defence and security policy. Where collective defence is concerned, we attach importance to NATO's remaining the indispensable link binding the United States to Europe's security interests, and we continue to attach great importance to the maintenance of good transatlantic relations.
We cannot, however, support the Member States' and the candidate countries' being called upon to apply the principle of Community preference in purchasing arms, in order in that way to guarantee the security of supply. As liberals, we support in this case too the principle of the open market economy, for that is what will guarantee arms purchases of the highest quality.
We have declined to vote in favour of the desire for a protocol to the Treaty, adding a collective defence clause for those Member States that wish to divide the obligations embedded in Article V of the Brussels Treaty and so bring the Western European Union to an end. We believe that responsibility for Danish security lies first and foremost with NATO.
. (FR) The Morillon report proposes a new, unitarian, centralised European security and defence architecture, which seems to be both unrealistic and outdated.
In fact, the report is entirely consistent with the Community framework. It pays no attention to what should be the main principle, the free participation of countries and variable geometry of associations. There is only one reference to 'constructive abstention', the slight flexibility introduced by the Treaty of Amsterdam to preserve the general centralised framework. On the other hand, however, great emphasis is placed on the need to develop the competences of the existing European institutions and the inclusion of costs in the Community budget (Paragraphs 40, 56 and 57 of the resolution).
The Iraq crisis has shown the extent to which this organisation was outdated. In any case, however, this report is not realistic, as it asserts both the competence of the national parliaments with regard to the use of national forces and that of the European Parliament in relation to approving operations. All that is contradictory.
We have to choose. The only possible solution is for the nations to have greater authority and for their parliaments to bear the main responsibility. All the rest should follow on from that.
. (FR) Advocating a common European army, as the report does, is not without its funny side, at a time when the UK army is close behind the US army in a terrible war in Iraq while the other armies, by political choice or lack of capacity, are stating their opposition to the war.
What, therefore, would a united European army have done?
Behind this tragi-comedy, however, is the idea that supra-European militarism should be added to differing national militarisms.
We reject both because these militarisms consist solely of making the people pay, sometimes in blood, but always in taxes, for wars carried out to the benefit of a few large trusts.
Let nobody plead the need to defend their country at national level and continental level! The French army, for example, has not needed to defend its country since 1945. It has, on the other hand, waged numerous colonial wars or participated in armed banditry disguised as war all over the world.
We therefore voted against this report.
. (FR) The current division between the Member States on key foreign policy issues is lamentable. It prevents the Union from becoming a credible player on the international stage.
If we want the Union to become a credible player, however, it must adopt a single stance and speak with a single voice. If we want the European Union to defend its objectives and its values on the international stage and contribute to peace, freedom and stability in the world, in accordance with the principles of the United Nations and international law, it urgently needs to develop a genuine ESDP as an integral part of the CFSP.
This ESDP must be based on the principle of security, a security that is common to Europe and the rest of the world, a sustainable security based on equality, justice and reciprocity, a security based on respect for human rights, democratic control and international law.
The Union should be a credible player on the international stage but also a free partner of the United States within the Atlantic Alliance. That is the key message of this report, and that is why I shall support it.
. (FR) In order to make its voice better heard, Europe must strengthen its common foreign and security policy, including with regard to military crisis management. It is only by shouldering its responsibilities more firmly with regard to its own security that the European Union can exist and make its choices count in the essential dialogue with the United States, within a multipolar global framework.
The Treaty on the European Defence Community (EDC) remains a useful source of inspiration. The European Commission could manage the technological and industrial aspects subject to competition rules. A Council of Defence Ministers should be created in cooperation with the national parliaments, while the European Parliament should be the democratic body for monitoring and codecision.
Organised in this way, the European Union would have the means to become a global entity - in the political, economic and monetary and social fields and in the fields of external relations and defence.
. (PT) Even with the considerable differences seen in the positions of the Member State governments on the unjust, illegitimate and illegal preventive war against Iraq, the majority of Members still insist on giving their support to increasing the EU's military capacities and to creating a common foreign, security and defence policy which has all the resources it requires. We reject this approach, both because it represents a clear attack on every country's sovereignty and because of its potential for creating a Europe based on the use of force.
These Members are consequently also calling for closer collaboration with NATO, for a military force that undertakes action independently to be operational with effect from 2004, and for an armaments agency funded from the Community budget, which we also reject.
Consequently, we have voted against the report. We call for peace and cooperation, not war. Conflicts must be resolved by diplomatic means, not by the use of force. The arms race not only involves shifting to this area resources that are essential to development and to fighting poverty and social exclusion, but can also lead to wars and the destruction of humanity. We totally reject this approach.
. (FR) General Morillon's report specifies the ambitions of a security and defence policy for the European Union. After recommending certain precautions, such as the need to base this policy on equality, justice, reciprocity, human rights, democratic control and international law, and contribute to freedom, peace, etc., the report sets out its practical bases, with its underlying view of the world in terms of policing: instability caused by terrorism, the proliferation of weapons of mass destruction, trafficking in weapons, drugs and human beings and illegal immigration, caused, in short, by human evil in general, and not by social oppression or North-South inequalities.
The solution proposed is therefore strengthening the military capabilities available to the Union requiring the development of a European security culture, as quickly as possible. The report even believes that European military force should be capable by 2009 of carrying out an operation of the level and intensity of the Kosovo conflict within European territory. What a peaceful future! For these reasons, we tabled a prior amendment calling for a rejection of war as a means of resolving international disputes. As this was rejected, we voted against the Morillon report.
. (NL) The European Union seems to be developing into a federal superstate. In federations many powers are in the hands of the individual states, but only the federation decides on foreign policy and defence. On the other hand the EU Member States have so far retained their own ministers of Foreign Affairs, their own embassies, their separate seats at the United Nations and their armies. This contrast is causing some Members of this Parliament to start working towards a single EU representative on the Security Council and a single European army, with a view to becoming the second world superpower alongside the United States of America. Not a superpower opposed to the US, but an ally of equal standing that can intervene in the rest of the world together with the US. My party, the Socialist Party in the Netherlands, considers this a mistaken development. The EU will do better to concern itself with the resolution of cross-border problems within Europe and keeping control of large international concerns that take no account of the interests and the democratic rights of the vast majority of people. In a military context Europe should confine itself to the defence of its own territory, purely humanitarian aid outside Europe and if necessary peacekeeping assistance at the request of all the parties concerned in candidate countries, as is happening now in Macedonia. Anything that goes beyond this I reject.
. (PT) In reworking the underhand method of imposing European centralism, the rapporteur has chosen - even though he denies this - to disregard the current historical situation, straying from the divergent interests of the Member States with regard to the ESDP and far exceeding commitments given voluntarily, at the Helsinki European Council of 1999 in particular.
The only way we could have an EU with 'one strong and clear voice' today would be to force most Member States to keep quiet. This would be unacceptable. In the current context, there are no real grounds for the pressure to justify the trend to communitise the second pillar on the basis of the need to enhance 'the credibility of its foreign policy objectives'.
The constant comparison with the United States of America, a sovereign State and a two-hundred year old nation, betrays the rapporteur's preferred direction for the EU to take, which I clearly cannot support.
Apart from being a structural paradox, reconstructing the European institutional architecture, starting at the very top, is the complete opposite of the model advocated by the Founding Fathers, causing one to fear for the solidity and coherence that are gradually being assembled.
I have therefore voted against the report.
. (FR) What we should retain from this sitting is that we have debated at length a report on European security, whose content is for the most part completely out of date, and that we have refrained, by a great majority, from debating the war in Iraq at a time when its outcome is at stake and its consequences concern our security first and foremost.
We should also remember Parliament's silence on the tripartite summit between France, Germany and Russia, which begins tomorrow in St Petersburg with the Secretary-General of the United Nations. Is this silence because the summit concerns an intergovernmental initiative and is therefore ideologically unsound? If Parliament was genuinely concerned, however, as it claims, about seeing Europe exert its own substantial diplomatic influence in the period following the war, it would have to attach greater importance to the St Petersburg Summit than to the next European Council.
Lastly, we should remember doubling financial aid to Turkey, probably in order to thank Ankara for its refusal to end the occupation of Cyprus by its troops. Aid should not be linked to accession, as Parliament has done, but to a constructive attitude on Turkey's part making it possible to achieve a reunited Cyprus before the entry of Nicosia into the Union. If we had done this, we would have made a practical contribution towards European security.
That concludes the explanations of vote.
(The sitting was suspended at 1.10 p.m. and resumed at 3 p.m.)
The next item is the debate on cases of the violation of human rights, democracy and the rule of law.
The next item is the debate on the following six motions for resolutions on human rights in Guatemala:
B5-0210/2003 by Mr Gasòliba i Böhm and others, on behalf of the Group of the European Liberal and Democratic Party, on human rights in Guatemala;
B5-0214/2003 by Mr Kreissl-Dörfler and Mr van den Berg, on behalf of the Group of the Party of European Socialists, on human rights in Guatemala;
B5-0217/2003 by Mr Liese and Mr Posselt, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on future cooperation policy in support of food safety and rural development in Guatemala;
B5-0220/2003 by Mr Mayol i Raynal and others, on behalf of the Group of the Greens/European Free Alliance, on human rights in Guatemala;
B5-0225/2003 by Mrs González Álvarez and others, on behalf of the Confederal Group of the United European Left /Nordic Green Left, on Guatemala.
Mr President, ladies and gentlemen, the Group of the European People's Party (Christian Democrats) and European Democrats supports this compromise resolution on the human rights situation in Guatemala. I am very glad that this issue is on today's agenda. I worked, for a time, as a doctor in Guatemala, and myself became familiar with the situation in that country. The greatest problem in Guatemala was then - and still is - the extreme disparity between wealth and poverty.
Being a Christian Democrat, I certainly am not among those who leap to the defence of tax increases. In Europe and in my own country too, taxes are certainly too high, but the situation in Guatemala is that the rich simply do not see themselves as being under any obligation to contribute to the country's development. That is why we have incorporated into the Joint Resolution a passage intended to ensure that the necessary adjustments are made, as it is necessary also to draw upon the financial resources of the wealthy in a given country for such purposes as the improvement of its educational systems.
The issue of land and of the way in which it is shared out is without doubt a key to future development in Guatemala and in its neighbouring countries, and, at the end of 2002, MEPs belonging to different groups organised a conference on the subject. What I learned from this conference was that it is possible to reach the same objective without resorting to inflammatory language, and for that reason, the Group of the European People's Party (Christian Democrats) and European Democrats has not used the term 'agricultural reform', opting instead for an expression that, although rather more unwieldy, has found its way into the Joint Resolution, simply in order to avoid provoking counter-reactions that would then get us no nearer our objective.
Something else that is very important - and I am glad that it has been incorporated into the Joint Resolution - is that any policy must have education and training as one of its basic components. It is no use simply giving people a plot of land; they also have to know how to cultivate it. Taken as a whole, the Joint Resolution is an even-handed compromise, and it is out of conviction that we support it.
Mr President, Mr Liese has already referred to the conference that our group organised with him and other fellow MEPs in September last year at which we agreed to submit this resolution to this Parliament and the Commission. We are after all convinced that the extreme poverty of the rural population that has to make a living from survival agriculture makes this the poorest population in the world. The rural population, which in Guatemala largely consists of the indigenous population, is unfortunately no exception to this. That is why it is of the utmost importance that each of the sentences in this resolution is considered very carefully.
We do not have the time to go into each of these aspects in depth, but it is clear that in these circumstances land reform is necessary, even if that word is taboo. It is the indigenous population that is clearly suffering most and that has no access to healthy food, that has no access to a good education and that has no access to land. The women are the biggest victims of all because they simply do not count, although in many cases it is they who have to provide alone for very large, extended families.
There is a wave of human rights violations at the moment and people in the country are acting with complete impunity. In these circumstances there are good reasons to recall the ratification of membership of the International Criminal Court and we would also like to insist on the abolition of the death penalty. All this to underline that just one of the countries for which we had some hope a few years ago is threatening to slip back into a state of impunity again, the agreements of 1996 remaining a dead letter.
We donate quite a lot of money to cooperation with these countries in Latin America. Let us ensure that our international agreements, which come down to our aid and our cooperation having first to be for the benefit of the poorest, actually make this possible and that the government is obliged to lend its assistance in this.
Mr President, almost six years have passed since the conclusion of the peace agreements. Nonetheless, MINUGUA, the United Nations Mission to Guatemala admits the agreements are stalled. Regression has even been noted in some cases.
As Mr Liese rightly pointed out, the House has been addressed by small farmers from Guatemala and by representatives of the institutions in that country. It was stated clearly that some of this regression involved the murder of small farmers or threats against them. The rights of the indigenous people are again being violated. The judiciary lacks the means to administer justice. Even the National Coordinator for indigenous peoples and small farmers has denounced the lack of security regarding land.
We were therefore requested to ensure that the peace agreements are put firmly back on track when the next advisory group meeting is held in May of this year. Renewed effort is called for on the part of the European Commission to promote the peace agreements. This is especially urgent in certain basic areas such as the fight against impunity, appropriate fiscal reform and the fight against poverty. More work is also needed on land distribution, together with a law on registration and land registry information. These were the main points agreed during the seminar Mr Liese mentioned.
Mr President, on behalf of the one of the authors, Mr Kreissl-Dörfler, I should like to express the total support of the PSE Group.
It is vital that we remember the victims of the current increase in violence and call on the government to protect their rights: human rights, the right of freedom of association and freedom of belief. Equally we are concerned at the insecurity of the indigenous peoples and their eviction from the land where they work.
We must also recognise and fight against the discrimination experienced by indigenous and peasant women. There must be a recognition of their work and their rights on the land and within the country. Furthermore, this House expresses with one voice its total support for the peace process in Guatemala. With peace we can rebuild communities and with rebuilt communities we can ensure that fundamental human rights are respected.
Mr President, Guatemala, home to an ancient culture, is a country that has, again and again, suffered grave setbacks. Recent history shows us that, ever since the murder, in the seventies, of the German ambassador Graf Spreti, who was a diplomat and politician of note, this region of Central America has repeatedly found itself under the spotlight of European and German public opinion and was battered by one crisis after another, to which any response came too late. We were always too late in responding to the bloody acts of violence, to the revolutions, and to the terrorism.
So I thank Mr Liese and all the others who have taken the initiative in putting forward this masterpiece of pre-emptive diplomacy, a brief resolution which, for the first time, is not a reaction to a crisis of the sort with which we are familiar in our debates on topical and urgent matters - although there is of course an acute crisis going on. Primarily, though, this is about prevention, and, moreover, prevention through action rather than through words.
It gets right to the core issues, these being the whole area of agriculture and the reforms that it needs. Secondly, it turns to economic reform and the area of fiscal legislation, which really is bizarre. The crucial thing is that it also embeds the peace process, to which the European Union can make a substantial contribution by supporting and setting up dialogue, as well, of course, as in the field of economic cooperation and development aid.
I am very grateful for this initiative. It is my belief that the real task of this House is not always to merely condemn, but to actively endeavour to devise strategies for minimising disasters, or averting them completely.
Mr President, Commissioner, ladies and gentlemen, the people of Guatemala, like all the people of Latin America, have tried foreign intervention by American imperialism and exploitation by the local oligarchy with tragic consequences. They have been forced to follow the path of armed conflict in order to defend their fundamental rights. Their tough fight resulted in the peace process and the government which emerged promised to promote certain reforms which would give the descendents of the Maya and other local civilisations some relief.
Now six years on, and still no progress has been made with these reforms; on the contrary, poverty rules, especially among the natives, who make up the majority of the population. Employment rights are being trampled underfoot, the remnants of feudalism are being maintained, farmers are being turned off the land they cultivate and their leaders are being murdered by the paramilitary, who enjoy impunity.
We condemn the government of Guatemala, the oligarchy and foreign intervention. We stand by the grass-roots forces of the country and are certain that their fight for democratic and social change will bear fruit.
Mr President, this is an important issue.
The Commission is monitoring very closely the situation in Guatemala, where, as a number of speakers have said this afternoon, mounting infringements of the rule of law and human rights, as well as the deepening polarisation within Guatemalan society, are causing increasing political and social tension on the eve of the 2003 elections.
At the same time, difficult access to food, extreme poverty and social protest are increasingly alarming issues. Within this unfortunate and unhappy scenario, in line with the resolution on Guatemala that the European Parliament issued in April 2002, the Commission is reinforcing the political dialogue and cooperation initiatives. Our objective is to encourage the Guatemalan institutions and society to relaunch a national agenda based on the peace accords, good governance and the fight against poverty.
From the point of view of the political dialogue, the Commission and the Member States constantly remind the Guatemalan public institutions of the importance of respecting the dignity and securing the wellbeing of all Guatemalan people on the basis of the principles of democracy, equality, non-discrimination and social justice. During the last months, the Commission has also participated in various EU actions to transmit to the Supreme Court of Justice and the local authorities our preoccupation about the increasing wave of threats, attacks and violence in that country.
In May 2002 the Commission adopted a strategy for cooperation with Guatemala during the period 2002 to 2006. That strategy is aimed at sustaining the peace accords and breaking the cycle of poverty and exclusion that affects the country. The strategy was established with the large-scale participation of the Guatemalan Government, Member States and local and European civil society. It will focus on three main areas: first, consolidation of the rule of law and protection of human rights; secondly, local and rural development based on participation, inclusion and equity; and thirdly, equitable economic growth and job creation.
The indicative financial resources are EUR 93 million for the period 2002 to 2006. It is also worth mentioning that Guatemala is a priority country under the European Initiative for Democracy and Human Rights.
As Members of Parliament will know, there will be a further Consultative Group meeting scheduled in Guatemala City for 13 and 14 May 2003. At that meeting the Commission and Member States will urge the Guatemalan authorities and society to renew efforts to accelerate the implementation of the Peace Agenda signed in 1996, especially in those areas where unsatisfactory results have been registered so far, such as the justice system, rural development, and the situation of the indigenous people. We shall also ask for the allocation of adequate budgetary resources for social expenditure.
Finally, the Commission stands ready to support Guatemala in monitoring the next electoral process and guaranteeing a transparent and democratic transfer of power - as it did for the last elections in 1999. During his visit to Brussels in January 2003 Minister Gutiérrez, asked for the support of the European Union. The Supreme Electoral Tribunal has also asked for our support. The Commission and Member States will decide whether to prepare an EU electoral observation mission on the basis of an exploratory mission that will be sent in May 2003.
Thank you, Commissioner Bolkestein.
The debate is closed.
The vote will take place following this debate.
The next item is the debate on the following seven motions for resolutions on human rights in Cuba:
B5-0209/2003 by Mr Galeote Quecedo and others, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on Cuba;
B5-0211/2003 by Mr Gasòliba i Böhm and others, on behalf of the Group of the European Liberal and Democratic Party, on the most recent arrests in Cuba and on the suspension of relations between the European Union and Cuba;
B5-0213/2003 by Mr van den Berg and Mr Obiols i Germà, on behalf of the Group of the Party of European Socialists, on Cuba;
B5-0218/2003 by Mr Mayol i Raynal and others, on behalf of the Group of the Greens/European Free Alliance, on Cuba;
B5-0221/2003 by Mr Queiró and Mrs Muscardini, on behalf of the Union for a Europe of the Nations Group, on Cuba;
B5-0222/2003 by Mr Belder, on behalf of the Group for a Europe of Democracies and Diversities, on Cuba;
B5-0223/2003 by Mr Wurtz, on behalf of the Confederal Group of the United European Left/Nordic Green Left, on human rights in Cuba.
Mr President, Oswaldo Payá, winner of the 2002 Sakharov Prize, stated in this very Chamber that thousands of his countrymen and women are fighting for their rights in the midst of persecution. He also stated that hundreds of his fellow citizens had been imprisoned for claiming and defending those rights. The situation in Cuba remains unchanged. Amongst those arrested and sentenced in the last wave of repression are human rights defenders and peaceful dissidents. Many of them were members of the Christian Liberation Movement, and involved in the Varela Project. Independent journalists such as Raúl Rivero were also targeted. This gentleman is 57 years of age and received a 20-year prison sentence. Others sentenced include Omar Rodríguez, a photographer, who received a 27-year sentence and another journalist, Víctor Rolando Arroyo, sentenced to 26 years in prison.
Mr President, it is no accident that Cuba is the only Latin American country not linked to the European Union by virtue of an association or cooperation agreement. These regrettable events illustrate why this is so. Sadly, the events took place just as the European Commission opened a representation in Havana, and when our institutions and many Members of this House were favourably disposed towards extending participation in the Cotonou Agreement to include Cuba. I urge the Commissioner to condemn these events and further, to state the conclusions the Commission intends to draw from them.
For all these reasons, Mr President, I believe Parliament must first reject and strongly condemn these events, as provided for by the joint resolution. Parliament has to stand firm and continue to insist on freedom as a prerequisite. Secondly, Parliament must express its solidarity with all those fighting for their freedom and dignity inside Cuba. To paraphrase Oswaldo Payá, they feel no hate in their hearts as they fight, but no fear of their oppressors either.
Fidel Castro is evidently afraid of nothing so much as his own people. Which is why he is scared to death of democratic reforms and is eliminating opponents. In the shadow of Iraq, Fidel now sees his opportunity to put more than 75 dissidents and independent journalists behind bars for a villainously long time. Their only crime is that they disagree with the regime, are open about it and are possibly supported by the Americans.
On my visit to Cuba in December it became clear to me that Cuba wants better relations with the European Union and is keen to accede to the Cotonou Agreement. To this end the Commission office was recently opened in Havana. Four days later came the arrests. What a slap in the face of the European Union! If the political detainees are not released, the question arises as to what the point is of a political dialogue and of a European Union office. Nor do any negotiations need to be conducted with regard to the Cotonou Agreement. I would like to hear what Commissioner Bolkestein has to say on the subject.
As human rights rapporteur I have spoken to many Cuban authorities, including the Vice President and the Minister for Foreign Affairs. Unfortunately, I have to say now that they wrong-footed me with their evasive answers. Political processes behind closed doors are old Soviet practices for which there is no longer a place in a civilised world. The American boycott is ill-advised. Cuba is crazy about dollars. That is why a new invasion is needed. Not of soldiers but of peaceful visitors from America and Cuba. Democrats of the world unite ... in Cuba and give Castro a fright, by opening not only your wallet but also your mouth.
Mr President, ladies and gentlemen, Commissioner, the Socialist Group fully and unequivocally supports the motion for a resolution we are now discussing. The Socialist Group protests with great indignation at the monstrous wave of repression that has crashed down on anyone who dares to dissent, disagree, think differently or create freely in Cuba. This incredible wave of repression reveals, to anyone still harbouring doubts or illusions, the true nature of the Cuban political regime. This is a totalitarian regime that could be called Orwellian, in other words, of the type imagined by George Orwell in his masterpiece entitled 'nineteen eighty-four'. Once Cuban music, symbolised by Compay Segundo, Ibrahim Ferrer and their Buena Vista Social Club, was liberated we thought that we would also see the liberation of the spoken word - poetry -embodied by Raúl Rivero, a great poet who has been sentenced to twenty years in prison. And the liberation of political speech, personified by Elizardo Sanchez and Osvaldo Payá, to whom we awarded the Sakharov Prize.
This is not, however, what has happened. We were deceived. The Cuban dictator has had intellectuals, journalists, political dissidents and members of the Varela project arrested and brutally repressed, using the usual pretexts and means employed by any common or garden dictatorship: spying on its citizens, arbitrary imprisonment, court-room farces and absurd sentences.
There are no good or bad dictatorships, Mr President. All dictatorships are intrinsically evil. There is no point in grading them on a scale of evilness and calling Fidel Castro's dictatorship 'benign'. It makes no sense for the left to call Fidel Castro's dictatorship a 'respectable' dictatorship. I personally wish to protest against this!
The cynical, barefaced and shameless breach of fundamental freedoms and human rights now represents a challenge and a provocation thrown down by Fidel Castro to all citizens and democratic countries. We must unite our efforts to isolate Cuba politically. I am not talking about economic isolation, because in fact the US economic embargo has provided the greatest excuse for the Cuban dictatorship. I am talking about moral and political isolation. We must support the dissident Cuban socialist Elizardo Sanchez, who has spent eight years in Fidel's prisons and heads the Committee on Human Rights and National Reconciliation, when he demonstrates exemplary courage by stating in an interview with a French newspaper on the subject of this wave of repression, that what is being called into question in Cuba - these are his words - 'is the totalitarian model', which has failed there as elsewhere, and calls it an obscene model, adding that the Cuban regime is in its final throes. These are troubled times for dictatorships, Mr President. I fervently hope that democracy will triumph in Cuba and that the admirable Cuban people will regain the freedom of assembly, the freedom of association, the freedom to demonstrate, the freedom of speech, and the freedom to travel beyond their island. In short, I pray that the Cuban people recover the dreams which underpinned a revolution that I have always supported, but whose most important ideas have been betrayed and negated.
Mr President, Commissioner, ladies and gentlemen, the only thing worse than a dictator is an unrepentant dictator and the only thing worse than an unrepentant dictator is an unrepentant dictator who is also an opportunist. The Cuban dictator Fidel Castro has carried out this action with shocking cynicism and brutality, taking advantage of the international crisis, in the belief that since the world's attentions are currently focused on another part of the globe - Iraq - international attention would be shifted and would therefore allow him to unleash all his rage and fury on those citizens who disagree with him.
Were this situation not so tragic, we might say, given this proof of Fidel Castro's regime once again showing its true colours; that communism and Stalinism are like riding a bicycle: once you have learned how, you never forget. We in the UEN Group support the joint motion for a resolution, the compromise resolution that has been tabled and that will certainly be adopted. I wish, however, to say something further about the action that we feel should be taken. We believe that we in the European Parliament have a particular responsibility at the moment because last December we awarded the Sakharov Prize to Oswaldo Payá. We cannot abandon our Cuban brothers and sisters to their fate and we must show that awarding the Sakharov Prize serves some purpose. A European Parliament delegation must go to Cuba without delay to meet these detainees and particularly Oswaldo Payá. We must once again express our solidarity and once again invite Oswaldo Payá to come to Strasbourg for the May part-session. If he cannot come in May, then in June and if he cannot come in June, then in July, to tell us what is happening in Cuba. We must act rapidly, to show our solidarity with our Cuban brothers and sisters.
We know that the European Union has already expressed its condemnation. This is important and is to be welcomed but it is not enough. We must do more; we must send a clear message to the Cuban dictator that we do not accept this, and that we shall not concede on this matter. We must put Cuba's application for Cotonou membership on hold, and we must show quite clearly that we are prepared to support the Cuban situation changing to become a regime of freedom, democracy and respect for human rights, but also that we shall not give in to any backsliding and particularly to any renewal of this Stalinist brutality. Let us call for the immediate release of all detainees.
Mr President, once again the tyrannical regime of Fidel Castro has shown its criminal face. In the severest wave of repression for ten years the dictator wants to rid himself of dissidents who are disagreeable to him. Sudden, mass arrests of critics of his regime are followed by quick show trials. The first so-called 'traitors' were picked up in mid-March. Last Monday the first draconian punishments had already been fixed in a judicial process that rode roughshod over international legal standards. Cubans who did nothing other than exercise their right to free speech were charged with subversive activities. This serious charge gives Castro the chance to impose excessively severe punishments under Law 88. This violation of the international legal order is unacceptable.
It is precisely now that the United Nations Human Rights Commission, which has been extremely critical of Cuba, is meeting in Geneva. It is precisely now that the European Union has opened official representation in Havana. It is precisely now that Castro is attempting to seize his chance in the shadow of the liberation of Iraq. We must put a stop to this. In the resolution we argue for the immediate release of all detainees and an end to these dubious detentions. Only then can the European Union consider the continuation of the political dialogue with Cuba and the accession of that island to the Cotonou Agreement. To which I would add the Cuban request to accede to the ACP countries.
Mr President, I shall do my best to convey the stance endorsed by the majority of my group if not unanimously.
Firstly, our group has strongly criticised what we consider the unduly harsh sentences handed down to the Cuban dissidents referred to earlier in the House.
Secondly, we state clearly that freedom of expression and assembly must be respected as the fundamental rights they are. It is important however to take account of the context in which these sentences came about. Firstly, the embargo or blockade, call it what you will, which has had drastic social and economic consequences for Cuba over the last 40 years, and which the international community has condemned at the United Nations year after year. Secondly, the constant harassment by the representative of the United States in Havana for the last six months. That individual, Mr James Cason, has drawn on substantial financial resources to destabilise Cuban institutions. The sum of USD 20 million has been mentioned. Thirdly, the incredible leniency shown by the United States to those who hijacked two aircraft and a vessel during the last month, putting hundreds of lives at risk. Fourthly, the imprisonment of five Cuban citizens sentenced in the United States without guarantees. This was simply for attempting to prevent the terrorist attacks that took place a few months ago in tourist establishments. They caused serious damage, injury, and the death of an Italian holidaymaker. It was because the situation on the island had not been taken into account that we decided not to sign this joint resolution.
Mr President, I should like to conclude by expressing a personal view. I believe it is regrettable that the majority of Members who are being so severe on Cuba today should have voted last year against the resolution calling for diplomatic relations with Israel to be broken. This was because of the repeated killing of Palestinians, many of whom were children. Thirty-four Palestinians have been murdered over the last three days. I also believe the vote against any proposal or amendment to condemn or stop the illegal, immoral and unjust war against Iraq during the last mini-session was most regrettable.
Mr President, I do not know what to make of these double standards. Such an attitude is unfair above all to the victims. These run into the hundreds in Palestine. We may never know the number of victims in Iraq, as history tends to be written by the victors.
Mr President, the repressive process set in train with impunity against Cuban citizens in Cuba has shown up the Castro dictatorship in its true colours once again. All these individuals had done was to attempt to exercise their right to rights, as Oswaldo Payá explained in his address to this House.
This amounts to a flagrant violation of fundamental rights and freedoms. In a sense too, it is a response to the Varela Project. The House is honour bound to respond with strong condemnation of the actions of the Castro regime and that caricature of justice subservient to the dictatorship.
The House must call for all those imprisoned to be released. It must also speak out against what Oswaldo Payá described as the fallacy or myth that Cubans have to live without rights to sustain the independence and sovereignty of their country. Fundamental rights are not negotiable and their infringement can never be justified.
We are called on to assure those fighting for the rights of all Cubans that we stand shoulder to shoulder with them and that their fight is our fight also. Indeed, it is our moral and political duty to do so. We should also assure those who have found the courage to support the Varela Project that we support their efforts to re-empower the people of Cuba by constitutional means.
We must do more than simply condemn, however. I therefore call on the Commissioner to reject Cuba's request to participate in the Cotonou Agreement if by the time the request comes up for consideration repression still persists and those detained have not been released. I would call on the Council to act in this way too, if the Council were represented here today. Article 9(2) of the aforementioned agreement requires Cuba to make a commitment to human rights. In no way can such a commitment be compatible with the repression currently endured by so many Cuban citizens merely because of their love of freedom.
Mr President, a great deal has already been said. I believe we must express clear condemnation of the Fidel Castro regime, but we must also attempt to help the Cuban people, who are currently both suffering from the effects of an embargo and the victims of oppression. We must not make the mistake of failing to understand the tragedy of this people and we - including the Commission - must strive to intervene in the Cuban situation in such a way as to isolate the Cuban regime while upholding the fundamental and economic rights of the Cuban people.
I was one of those who - while realising that these few minutes will not allow an in-depth analysis of the situation in Cuba - upheld the need for a resolution to be adopted now on the arrests and, in particular, on the sentences, which are not just excessive but groundless. The incredible thing is that we are talking about detentions and even death sentences. The incredible thing is that the regime is actually in earnest, given that sentences as long as 26 years have already been inflicted. I would also like to point out to the Members that political persuasion is no guarantee of safety here, for countless Social Democrats have seen the inside of Fidel Castro's prisons.
I too, therefore, consider that we in turn must send out a clear message, and we await the reaction of the Commission.
Mr President, I too of course am greatly concerned by the arrest of more than 70 dissidents, among them journalists and leaders of the illegal opposition parties, including the leaders of our two sister liberal parties in Cuba, which are also members of Liberal International, and the excessively long custodial sentences given to them in legal proceedings held away from the public gaze. I myself visited Cuba a few years ago on behalf of Liberal International. That has to be one of the most incredible experiences I have ever had anywhere in the world. How those people resist what Castro is doing to them!
I am therefore puzzled by the remarks of Mrs González, who ventures to say that what is happening in Cuba is a good thing, because she does not think much of the United States as a country, because she disapproves of the war in Iraq and because the situation in Israel is unsatisfactory. Try telling that to these people in Cuba, Madam! Try telling these people who are locked up in Cuba that it is okay, that it is absolutely fine that they are locked up, because you do not think much of the situation in other parts of the world! That is a betrayal of democracy that you are committing, Madam!
Mr President, I have until now sincerely supported all the UN resolutions demanding that the economic sanctions introduced by the United States against Cuba should be lifted. I have looked forward to its being possible for Cuba to become the 78th member of the ACP group, have been delighted about the political dialogue with the EU and hoped for a rapid Cuban accession to the Cotonou Agreement. I therefore deeply regret the fact that I must on this occasion most vigorously condemn Cuba, and I would call upon that country immediately to release all the detainees. At the same time, I would also call upon the EU to decide at its June summit to postpone any signature of the Cotonou Agreement with Cuba until these people have been released.
The EU would be sending out a very poor signal if we were to sign an agreement with a country that, at the same time, is infringing its people's fundamental human rights. The EU should, moreover, also take steps, on precisely the same grounds, to suspend the trade agreements with Israel.
Mr President, Commissioner, ladies and gentlemen, I will abstain on this resolution. I see the arrests made in recent weeks as a thank you for our support for Cuba's entry into the ACP, a thank you for Commissioner Nielson's visit two or three weeks ago and for the opening of a Commission office in Cuba. The dictator, Fidel Castro, has shown us his appreciation. This resolution, which expresses clear condemnation, does not, however, say what we should do - and Mr Ribeiro e Castro mentioned this - it does not say what the European Union ought to do to put an end to this dictatorship. It does not suggest suspending the aid provided by the Member States as well as that provided by the Commission or suspending any negotiations on the Cotonou agreements: no specific measure is proposed for putting pressure on the Cuban Government. It follows that, should the dictator, Fidel Castro, release a prisoner in the coming weeks, it might well be appropriate to produce a resolution to show our appreciation. In my opinion, we are playing the dictator's game, albeit unintentionally, I realise. The regime is on its way out, and the large number of detentions is a sign that Fidel Castro has lost control of the situation. The time has come to give him a shove to help him on his way, proposing to this vile character - for he is truly vile - that he go into exile, so that the country can, at last, be governed by those fighting for democracy.
Mr President, Castro's Cuba has tried to present itself to the world as a model of anti-colonialism and social justice. In reality hundreds of people died in Cuban prisons in the early years of the revolution, and many more have been imprisoned or had their lives ruined for daring to speak the truth. Certainly the revolution has had achievements, but the economic, as well as the political, costs have been very high. The Cuban economy is bankrupt, not because of American sanctions, but because of communism. What is the advantage of good doctors if there are inadequate medical facilities and resources?
Fidel Castro has failed to understand that the world has changed, and few of us were prepared for the recent crackdown on 33 dissidents, the rushed secret trials and the outrageous call for the death penalty for a Christian Democratic leader.
This is a dramatic step which reduces the chances of Cuba becoming part of Cotonou. Fidel Castro must learn to respect human rights and introduce democracy. There is no room for tyrants in Latin America any more.
- (ES) Mr President, we cannot endorse the arrests and trials taking place in Cuba. We certainly condemn them. Nonetheless, we feel it is wrong to take these events out of the current context within that country. It is unfair and often perverse to do so.
Cuba is the victim of aggression by the United States. This aggression has been condemned by the international community more times than any other. The blockade has recently acquired a new dimension in the context of President Bush's foreign policy. The Cuban authorities could well be justified in anticipating the danger of a qualitative change in the aggression they have been subjected to. Given the philosophy of pre-emptive wars which is now the official doctrine of the White House, a military invasion could take place.
It is therefore understandable that the Cuban Government and of course a large part of the Cuban population should respond with defence mechanisms appropriate to a war situation. We are not surprised these responses are sometimes disproportionate or unjust. We are however saddened by them.
It will be difficult to convince Cubans that they are not justified in acting as they do. The virtual state of war Cuba has been in for years has suddenly become all too real. It is every bit as real as the Iraq war. It will be even more difficult to convince Cubans to change if the increasing provocation instigated by Mr Cason, who is in charge of the interests of the United States in Cuba, is not condemned whilst Cubans are criticised. Piracy and terrorism must be condemned too. I refer to the recent hijacking of two aircraft and a passenger vessel.
We consider ourselves friends of the Cuban people. We understand them and are in solidarity with them. We therefore feel we are in a position to appeal to them for moderation and generosity. At the same time we would denounce the situation outlined earlier, and commit the European Union to developing cooperation with Cuba.
Regarding the resolution before us, I agree in general with the little it does say. Nonetheless, I disagree with all it does not say. I also believe it contains serious untruths. These detract from its credibility. For instance, there are statements concerning requests for the death penalty. In my view, this is a text ridden with errors and omissions. It is unbalanced and therefore not useful. These are the reasons why I shall not vote in its favour, Mr President.
Mr President, I wish to begin my reply, on behalf of the Commission, by saying that the Commission is seriously concerned about the recent detentions and trials of journalists and opposition supporters by the Cuban authorities.
The European Union has made a declaration strongly condemning those measures. That was followed by a démarche of the troika in Havana on 26 March 2003 in which the Commission participated.
The grave concern which was felt was highlighted in the European Union's statement on human rights in the world at the United Nations Commission on Human Rights in Geneva last week. The statement called for the prompt release of those whom the Union considers to be prisoners of opinion.
The human rights situation is and will remain an important aspect of our relationship with Cuba. The European Commission believes that a policy of dialogue is the most effective way to help bring about a positive evolution in this respect.
In order to facilitate a peaceful transition, the European Union follows, under the common position, a policy of 'constructive engagement' with Cuba. The EU common position distances itself from the use of coercive measures which might increase the hardship of the people of Cuba. Instead, it gives priority to a constructive dialogue with the Cuban authorities and civil society. In a nutshell: the European Union is of the firm conviction that a policy of constructive dialogue has more chance of success than one of isolation and embargoes.
As far as Cuba's request for accession to the Cotonou Agreement is concerned, that could provide a good framework to continue and deepen a meaningful dialogue with the Cuban authorities, in particular in the field of human rights. Respect for human rights, democratic principles and the rule of law are essential elements of that agreement.
The Commission is therefore preparing a communication on that subject, in which it will present a full assessment of the situation, including an assessment of the most propitious timing for Cuban accession to the Cotonou Agreement. This is my response on behalf of the Commission, and, in particular, of my colleague Mr Nielson.
Mr President, I should like to say that I am very unhappy with the Commission's reply. A number of questions were raised, yet we have not even heard the Commission call for those detained to be released. This is what most if not all the political groups in the House would wish.
I would remind the Commissioner that politically, the Commission is not answerable to the Council. It is in fact answerable to this House.
Mr President, I am afraid the Commission does not share the opinion which has been expressed by the honourable Member. Indeed, the grave concern which the Commission feels was highlighted in the European Union statement on human rights in the world at the United Nations meeting in Geneva last week. That statement calls for the prompt release of those whom the European Union considers to be prisoners of opinion. It goes without saying that a prompt release excludes the death penalty or any other kind of penalty. That is feeling of the Commission and Mr Nielson, in particular.
Thank you, Commissioner Bolkestein.
We are unable to take many supplementary questions today, and so that is the last I shall be allowing today.
By way of clarification, does the Commission consider it conceivable that the European Union will allow Cuba to accede to the Cotonou Agreement as long as the political detainees now sentenced remain in detention?
Mr President, I wish to make a point of order. I know that Commissioner Bolkestein is not the commissioner responsible for this dossier and I do not, therefore, expect him to give me a definitive answer. I wish to ask the Commissioner to convey to the Commission and to Commissioner Nielson, in particular, my, indeed our, deep surprise at the explanation that we have been given here. We are familiar with the policy that had just been drawn up for Cuba. We are familiar with the policy and our attitude towards Cuba was one of goodwill. But the dictator Fidel Castro has betrayed this! He has actually changed the situation and this policy must therefore be changed. We cannot continue to pursue a policy as if the facts remained the same when they have suddenly changed. Commissioner Nielson must come before Parliament at his earliest convenience to give an answer on this matter.
Mr President, may I assure Members present this afternoon that I will certainly apprise my colleague, Mr Nielson, of the sentiments which have been expressed by the vast majority of this Parliament. I will tell him that Parliament takes a very serious view of what is happening in Cuba. However, may I repeat, my colleague, and the Commission as a whole, shares those views.
The main point at issue at the moment appears to be the matter of the participation of Cuba in the Cotonou Agreement. Mr van den Bos referred to that possibility and asked whether its participation in the Cotonou Agreement would be possible should serious infringements of human rights in Cuba continue. As far as the Commission is concerned, it would be difficult to square participation in the Cotonou Agreement with a continuation of the present situation in Cuba. Therefore, I agree with Mr van den Bos that those two situations are difficult to reconcile. However, once again, I should like to be allowed sufficient time to hold further discussions with my colleague, Mr Nielson, in order to give a more definite reply.
The debate is closed.
The vote will take place following this debate.
WRITTEN EXPLANATION (RULE 120)
While the invaders are slaughtering the Iraqi people, the European Parliament is concerned with 'violations' of human rights in Cuba.
We know how the European Parliament and the European Union interpret human rights from Yugoslavia and elsewhere.
They cite them to achieve political objectives, as is abundantly clear from the resolution on Cuba, the purpose of which is to slander the socialist system of the country, which has given its people the highest standard of living in Latin America. The motion abides by the 'common position' of the European Union, which makes cooperation with Cuba dependent on changes to the country's political system. At the same time, the European Parliament turns a blind eye to decades of subversive activity by the USA and the criminal embargo. It also denies the Cuban people the right to defend their revolution, while openly defending foreign agents and criminals.
We condemn the hypocrisy of the European imperialists and their partners but we understand their concern. Socialist Cuba is a thorn in their side. However, we cannot but condemn certain 'lefties' who have no hesitation in joining forces with the reactionaries, so that they do not appear to be lagging behind in supposedly defending human rights.
The next item is the debate on the following five motions for resolutions:
B5-0212/2003 by Baroness Ludford and others, on behalf of the Group of the European Liberal and Democratic Party, on human rights violations in Egypt;
B5-0215/2003 by Mr Cashman and others, on behalf of the Group of the Party of European Socialists, on human rights violations in Egypt;
B5-0216/2003 by Mr Sacrédeus and Mr Posselt, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on human rights in Egypt;
B5-0219/2003 by Mrs Boumediene-Thiery and Mrs Flautre, on behalf of the Group of the Greens/Free European Alliance, on human rights in Egypt;
B5-0224/2003 by Mr Vinci and others, on behalf of the Confederal Group of the United European Left/Nordic Green Left, on human rights violations in Egypt.
Mr President, last month 21 homosexual Egyptians were sentenced to three years' imprisonment and forced labour because of their sexual inclination. They were part of a group of 52 homosexuals arrested in Cairo last year. On 16 January of this year Wissam Toufic Abyad was arrested and later sentenced to 15 months' imprisonment for 'repeated licentious behaviour'.
These events are no isolated incidents. They are part of a growing and above all alarming trend that is characterised by an increase in reports of discrimination, arrests, mistreatment and wrongful convictions of homosexuals. This trend is all the more disturbing because homosexuality is not illegal in Egypt. At the same time the Euro-Mediterranean Treaty between the European Union and Egypt is on the point of ratification by both parties. Article 2 of this treaty requires respect for human rights and democratic principles. Everything suggests that Egypt is not respecting these principles.
My group in the Parliament has always argued for the promotion of tolerance in the Mediterranean Sea area. We also recognise the importance of good relations between Egypt and the European Union for the stability and the development of this area. I therefore very much regret that these relations are coming under pressure because of the repeated violations of human rights by the Egyptian authorities.
I am however delighted by the release of human rights activist Saad Eddin Ibrahim, but wish to add immediately that things cannot stop at this individual case. The Egyptian authorities must keep working on greater respect for human rights in their country, the persecution of homosexuals because of their sexual inclination must come to an end and their individual freedoms must be protected.
I therefore make an urgent appeal to the Council and the Commission to develop programmes in the framework of the European initiative for democracy and human rights that are aimed at strengthening democracy in Egypt. I urge our fellow MEPs in the Delegation for relations with the Mashreq countries to broach the human rights issue in Egypt at their next meeting with Egyptian parliamentarians and also to involve representatives of the social midfield in this process. Should these steps prove to be of no avail, Mr President, then I would plead for a postponement of the ratification of the Euro-Mediterranean Treaty.
Mr President, in relation to the previous debate I am not interested in clear replies from the Commission. I want clear replies from the governments who are actually indicted in these resolutions before this House this afternoon. If these governments, including the Egyptian Government, do not take human rights seriously then we must take further action, if necessary suspending any agreements that we have with them.
The appalling onslaught against minorities in Egypt is terrifying to behold. People are being entrapped on the Internet because of their homosexuality. Let me refer to one individual, because this is what human rights are about: the rights of individuals. We in this House standing here, talking, debating, take everything for granted, yet these people, because of their difference, have everything robbed from them. Do we listen? No. Some of us talk on, whilst others call for tolerance.
A young man, Wissam Abyad, was entrapped on the Internet. He went with a friend to meet a supposed gay man. He was arrested, along with his friend. He is now in prison. He is awaiting appeal. I call for his sentence to be suspended immediately, because that is this man's only way out.
The cases of two more men out of the 52 who were arrested over a year ago were not reviewed. They are undergoing not forced labour, but hard labour. As to the three British men awaiting trial in Egypt and the allegations of torture that they have made, have their cases been independently investigated? Of course not.
I say this to Egypt, and I say it as a friend: the litmus test of any civilised society is how it treats its minorities. It is for Egypt to show us here in this House, that it takes the rights of their minorities seriously, to call for an end to discrimination against those minorities and to release from prison and end immediately the investigations and the arrests of gay men throughout Egypt which worry us here in this House.
Mr President, we Christian Democrats really wish to emphasise the importance of Egypt and of relations between Egypt and the EU for stability and development in the Mediterranean region. Like previous speakers, we wish to emphasise respect for human rights, especially freedom of information, expression and association. These are fundamental values included in the association agreement between the EU and Egypt. What is happening in Egypt at present is therefore beyond the pale.
We believe it is time to stop persecuting people because of their sexual orientation. People must, moreover, be able freely to express their opinions and values in demonstrations. We are also concerned here with the status of religious freedom in a country in which 12% to 15% of the population belongs to the Christian Coptic minority. The common resolution from all our political groups demands that the minority Coptic Christian group be fully respected and represented in Egyptian society. Allow me to quote some examples of the ways in which they are not so respected and represented. Different regulations apply to restoring and constructing churches as distinct from mosques. The regulations governing churches are very complicated and long-winded. Coptic Christians are not represented at all within the police, higher education and the security service. School books still use terms such as 'unbelievers' to describe both Jews and Christians.
Other examples are the murders of two Christians in 1998 in the El-Kosheh community - crimes which the local Christian population does not consider to have been solved equitably.
Relations with Egypt are fundamental to the Mediterranean region and the EU, but they must be based upon respect for human rights.
Mr President, I think that this afternoon's debates suggest a very important responsibility to us. Egypt is a densely populated and important country in the Arab world and we want to conclude an association agreement with Egypt. Yet Article 2 of that association agreement expressly includes a clause requiring the observance of human rights and democratic principles. We ought to develop tools that can be used to promote the implementation of this Article in practice. After all, there is an atmosphere of all or nothing prevailing here and that is not of course the right way to promote a good dialogue. Let us not forget that Charles Dickens too was imprisoned for homosexuality in nineteenth-century England. Evolution is possible therefore. But here we clearly have a case of three kinds of human rights violations.
First of all, I would like to associate myself with the protest against the human rights violations in respect of homosexuals, because the free consent of adults in their sexual relations with one another cannot be prosecuted in any civilised country and is even permitted by the Egyptians by law. Why should these drastic charges be brought over and over again? Making intimidation attempts with the use of private information by way of telephone, Internet, etc.?
A second series of violations concerns those in respect of the Coptic church, one of the oldest cultural communities and a minority in Egypt.
And thirdly I would like to underline that we have all been witness to the serious violations of human rights during the marches for peace in Iraq. We were amazed at the violent way in which the police opposed them. I therefore ask the European Commission to consider carefully how use can be made of that Article 2 on the signing of the association agreement not only to denounce the practices condemned here, but also to bring about their cessation.
Mr President, the international agreement on civil and political rights is very clear regarding relationships between adults. Relationships may be of whatever kind they deem appropriate. We are therefore distressed that fifteen homosexuals have received three-year prison sentences in Egypt. Another 29 individuals were effectively cleared, however. In addition, under the provisions of the state of emergency, many people have been arrested recently in connection with anti-war demonstrations.
Kostas Kastanias, the Greek citizen, is still in poor health. I remember the Spanish Presidency called for him at least to be transferred to Greece. There is one piece of good news, however. This is the decision by the Egyptian Appeal Court to annul the judgment on Saad Eddin Ibrahim and exonerate him. We had already referred to this individual in the House. He is a human rights defender.
Mr President, in view of the Association Agreement with Egypt, I believe the European Commission and the European Union should bring pressure to bear to ensure there is no repetition of such incidents.
Mr President, 'Egypt: where everyone wears a smile' is the slogan advertising Egypt to the world. There are no smiles on the faces of the gay men and boys of Egypt who have been harassed and their homes raided, and who have been entrapped via the Internet on trumped-up charges. There is no smile on the face of Wissam Abyad, in prison and badly treated since January, after just one meeting. There is no smile on the face of Zaki 'Abd al-Malak. There is no smile on the faces of the 21 Egyptians from the infamous 'Queen's Boat' discotheque trial, whose sentences have been increased on appeal to three years' imprisonment and forced labour. There is no smile on the faces of those anti-war demonstrators who were arrested on 20 March in Cairo and reportedly tortured. There is no smile, as we have heard, on the members of Coptic Church in Egypt persecuted for their faith. Egypt has contributed so much to our civilisation, we must urge it now to follow a civilised path on these issues.
You do not have to agree with other people's beliefs, their political opinions, and their sexual preferences. You do, if you believe in the fundamental principles of democracy, have to defend their right to believe, their right to hold opinions, their right to choose their personal lifestyles. Those are the principles this Parliament must uphold.
Mr President, yet another resolution on Egypt. Do you think that this time our voice will reach the ears of its rulers? Because so far they have made a point of ignoring us.
The second trial of 50 men accused of homosexuality on 15 March and the sentencing of 21 of them to even harsher punishment demonstrates in the most dramatic fashion that this country has absolutely no respect for fundamental freedoms, for human rights or for privacy. The prisoners include a Greek citizen, Kostas Kastanias, who has serious health problems. Unfortunately, the Egyptian Government is refusing to move him to Greece.
Finally, Egypt has no respect either for international conventions or for agreements with the European Union or even for its own laws, under which homosexuality is not a crime. It makes one wonder who is ruling Egypt? Does the rule of law exist or is the unofficial Islamic fundamentalist government in charge? Who does the European Union ultimately conclude agreements with, Commissioner? Do you have plans to finally do something about these matters? How do you intend to use the force and influence of the European Union to make Egypt respect fundamental freedoms and immediately release these people who have been wrongly imprisoned?
Mr President, I would like to start by thanking the European Commission for its work, which has led to an improvement in the situation of Professor Saad Eddin Ibrahim, whose release Parliament had called for. Thanks precisely to the intervention of the European Commission, this goal has been achieved. We hope that the same patience and drive will be invested in the resolution of this case too.
Almost everything has already been said, but perhaps there is something we have overlooked: it is completely unacceptable for the democratic clause laid down in the various agreements with third countries not to be observed to the letter. I would like to make it clear to the House and to the Commission that the increasing use of European taxpayers' money to serve the interests of dictatorships and finance violations of human rights, at the same time erasing any hope these countries might have of freedom and democracy, is totally unacceptable. This is the acid test: we have to decide whether these debates are destined never to have any effect outside our archives or whether we want, once and for all, to take that leap forwards and make a clear, definitive political decision.
Mr President, I thank you once more for the fact that you have given me the floor on this important subject.
The draft resolutions to be discussed today seem largely prompted by the recent reconviction of 21 Egyptian men for 'debauchery'. It is therefore with this issue that I shall start.
The Commission has followed the 'Queen Boat' affair since the arrest in May 2001 of 52 men under laws to control prostitution. We were concerned by the nature of the charges; the use of security courts and national security legislation; the allegations of police harassment and entrapment; and the severe sentences that were meted out. The inflammatory language at the trial and in the media undermine Egyptian claims that the men were not charged for their sexual orientation.
We were encouraged when President Mubarak subsequently ruled that the case should be retried in a misdemeanour court. But the conduct and outcome of the second trial were unexpected since the 21 men previously sentenced were re-sentenced to the maximum sentence of 3 years. The 21 men have appealed and an appeal verdict is provisionally expected on 4 June.
Homosexuality remains a sensitive issue for Egyptian society. But that does not mean that the Commission will condone the harassment and prosecution of people for their sexual orientation, or any measures that deprive them of their normal rights. The Commission will continue to monitor this and other similar prosecutions and has frequently communicated its concerns to the Egyptian authorities.
I will now pass to other issues raised. We welcome the release of democracy activist Saad Ibrahim and share the satisfaction of all true friends of Egypt that this long-running saga is over. Justice in the best Egyptian judicial traditions has now been done, and has been seen to be done.
We note allegations of excessive force used against Egyptian anti-Iraq war demonstrators, but emotions and tempers at such events run high and the Egyptian Government has a legitimate concern to preserve public order at such a sensitive time. It is a rapidly evolving situation. But public order should not be maintained at the expense of freedom of expression or of peaceful assembly.
The European Parliament has expressed concern for the Egyptian Copts on several occasions and will know that the Commission continues to monitor the judicial aftermath of the events in el Khosheh in 1998 and in 1999/2000.
Many commentators regret the recent extension of the state of emergency that has been in continuous effect since the early 1980s. The European Union is concerned at its use at times, and for cases that are difficult to justify. But we are encouraged that the ruling NDP party has recently proposed radically to limit the scope of the state of emergency and the system of state security courts associated with it.
There are several provisions in the Association Agreement for fundamental breaches by either side of essential elements, one of which is respect for democratic principles and human rights as set out in the Universal Declaration on Human Rights (Article 2). More importantly, the Association Agreement provides for constructive political dialogue on human rights and related issues.
In conclusion I should like to say to Parliament that Commissioner Patten told the European Parliament at the debate on the EU-Egypt Association Agreement that the Commission shares the European Parliament's concerns but also notes encouraging developments notably: new social legislation on the rights of women; the supervision of elections by the courts; ruling party proposals for ending the state security court system, and rulings by the courts on the constitutionality of contentious legislation.
The Commission continuously monitors Egypt's respect for human rights. When the Association Agreement comes into force any human rights issue may be raised, and hopefully resolved, by either side at the appropriate Association Council or committee. The Agreement, ratified here first and ratified on Monday by the Egyptian People's Assembly, will provide both sides with important safeguards and an additional forum to extend human and democratic rights.
Individual cases, such as the 'Queen Boat' case, are considered on a case-by-case basis and in close collaboration with Member States. The Commission does not hesitate to make its views known to the Egyptian authorities through normal channels or public statements as appropriate.
Thank you, Commissioner.
The debate is closed.
The vote will take place now.
We shall now proceed to the vote.
Mr President, I wish to make a request to the Bureau. The resolution on Cuba must be sent to the Sakharov prize winner, Oswaldo Payá. My request is for the president not simply to transmit a bureaucratic communication, but to send a heartfelt message from the European Parliament to Oswaldo Payá, conveying all the expressions of solidarity with the victims of Cuban repression that have been heard here in plenary.
That brings the day's business to an end.
I declare this session of the European Parliament adjourned.
(The sitting was closed at 4.30 p.m.)
. (ES) Europe is now almost reunited. There is a Convention engaged in drafting a European constitution. The European Union must be brought closer to its citizens by means of an information policy enabling them to understand how Community institutions operate. This is essential to ensure the Union becomes more transparent and that full advantage is taken of European citizenship. It is difficult to develop that sense of belonging to a community essential to operate as a European citizen without appropriate information on the community one is part of and an understanding of it.
I therefore voted in favour of the Bayona report. It charts the way forward clearly and defines the appropriate instruments to enable European citizens to be more involved in the Community they belong to, as indeed they should be. I believe it is particularly helpful that further to adoption of the amendment we tabled, the report recognises the need for this information to be available in the official languages of certain parts of the territory of Member States. This is the case of Catalonia. Languages such as Catalan are part of the identity of peoples who make up the European Union. Their commitment to the European cause and their sense of full European citizenship need to be rooted in that identity.
. (SV) I abstained from voting in the final vote on the report, which was adopted by 275 votes in favour and 96 against, with 11 abstentions.
I voted against the imprecise paragraph to the effect that 'the Union's foreign and security policy' must be 'backed up by credible political, economic and military capabilities, supplied by Member States and NATO'. The wording might entail neutral states having to supply military capability.
To propose that military efforts be financed through Community funds or to apply the enhanced cooperation method within the military sphere would be wrong roads to go down. Certain Member States would then be able to form a military alliance within the EU.
Nor could I support the proposal that 'within the framework of a future reform of the United Nations, the European Union should be allocated a permanent seat on the UN Security Council'. At present, the EU has two permanent members of the Security Council: Great Britain and France. It would weaken Europe's role in the UN if these nations' two votes were to be replaced by a single EU vote.
The report seeks to bind the EU's defence industry and military organisations more closely together. This should not however take place at the expense of NATO but, instead, through Europe's increased acceptance of responsibility within the Atlantic Pact, for example through its taking over responsibility for the operation in Afghanistan.